--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
REVOLVING CREDIT AND SECURITY AGREEMENT






between




RITA MEDICAL SYSTEMS, INC. AND SUBSIDIARIES


and




CAPITALSOURCE FINANCE LLC










Dated as of
January 31, 2006





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


REVOLVING CREDIT AND SECURITY AGREEMENT


TABLE OF CONTENTS





   
Page
I.
DEFINITIONS
2
 
1.1
General Terms
2
     
II.
ADVANCES, PAYMENT AND INTEREST
2
 
2.1
The Revolving Facility
2
 
2.2
The Loans; Maturity
3
 
2.3
Interest on the Facility
4
 
2.4
Revolving Facility Disbursements; Requirement to Deliver Borrowing Certificate
4
 
2.5
Revolving Facility Collections; Repayment; Borrowing Availability and Lockbox
4
 
2.6
Promise to Pay; Manner of Payment
5
 
2.7
Repayment of Excess Advances
6
 
2.8
Payments by Lender
6
 
2.9
Grant of Security Interest; Collateral
6
 
2.10
Collateral Administration
8
 
2.11
Power of Attorney
9
 
2.12
Evidence of Loans
9
     
III.
FEES AND OTHER CHARGES
11
 
3.1
Commitment Fee
11
 
3.2
Unused Line Fee
11
 
3.3
Collateral Management Fee
11
 
3.4
Computation of Fees; Lawful Limits
11
 
3.5
Default Rate of Interest
12
 
3.6
Acknowledgement of Joint and Several Liability
12
     
IV.
CONDITIONS PRECEDENT
12
 
4.1
Conditions to Closing
12
 
4.2
Conditions to Initial Advance
14
 
4.3
Conditions to Each Advance
15
     
V.
REPRESENTATIONS AND WARRANTIES
16
 
5.1
Organization and Authority
16
 
5.2
Loan Documents
17
 
5.3
Subsidiaries, Capitalization and Ownership Interests
17
 
5.4
Properties
18
 
5.5
Other Agreements
18
 
5.6
Litigation
18
 
5.7
Hazardous Materials
19
 
5.8
Potential Tax Liability; Tax Returns; Governmental Reports
19
 
5.9
Financial Statements and Reports
19
 
5.10
Compliance with Law
20
 
5.11
Intellectual Property
20
 
5.12
Licenses and Permits; Labor
20
 
5.13
No Default
21
 
5.14
Disclosure
21

 

--------------------------------------------------------------------------------


 

 
5.15
Existing Indebtedness; Investments, Guarantees and Certain Contracts
21
 
5.16
Other Agreements
22
 
5.17
Insurance
22
 
5.18
Names; Location of Offices, Records and Collateral
22
 
5.19
Non-Subordination
22
 
5.20
Accounts and Inventory
23
 
5.21
Food and Drug Administration Approvals
24
 
5.22
Product Recalls
24
 
5.23
Foreign Subsidiaries
24
 
5.24
Inactive Subsidiaries
25
 
5.25
Survival
25
     
VI.
AFFIRMATIVE COVENANTS
25
 
6.1
Financial Statements, Borrowing Certificate, Financial Reports and Other
Information
25
 
6.2
Payment of Obligations
27
 
6.3
Conduct of Business and Maintenance of Existence and Assets
27
 
6.4
Compliance with Legal and Other Obligations
27
 
6.5
Insurance
28
 
6.6
True Books
28
 
6.7
Inspections; Periodic Audits and Reappraisals
28
 
6.8
Further Assurances; Post Closing
28
 
6.9
Payment of Indebtedness
29
 
6.10
Lien Searches
29
 
6.11
Use of Proceeds
29
 
6.12
Collateral Documents; Security Interest in Collateral
29
 
6.13
Right of First Refusal
30
 
6.14
Taxes and Other Charges
30
 
6.15
Payroll Taxes
31
 
6.16
Inventory Covenants
31
 
6.17
Inactive Subsidiaries
32
     
VII.
NEGATIVE COVENANTS
32
 
7.1
Financial Covenants
32
 
7.2
Permitted Indebtedness
32
 
7.3
Permitted Liens
33
 
7.4
Investments; New Facilities or Collateral; Subsidiaries
33
 
7.5
Dividends; Redemptions
34
 
7.6
Transactions with Affiliates
34
 
7.7
Charter Documents; Fiscal Year; Name; Jurisdiction of Organization; Dissolution;
Use of Proceeds
35
 
7.8
Truth of Statements
35
 
7.9
IRS Form 8821
35
 
7.10
Transfer of Assets
35
 
7.11
Payment on Permitted Subordinated Debt
36
 
7.12
Foreign Subsidiaries
36
 
7.13
Inactive Subsidiaries
37
     
VIII.
EVENTS OF DEFAULT
37
     
IX.
RIGHTS AND REMEDIES AFTER DEFAULT
40
 
9.1
Rights and Remedies
40

 

--------------------------------------------------------------------------------


 

 
9.2
Application of Proceeds
41
 
9.3
Rights of Lender to Appoint Receiver
42
 
9.4
Rights and Remedies not Exclusive
42
     
X.
WAIVERS AND JUDICIAL PROCEEDINGS
42
 
10.1
Waivers
42
 
10.2
Delay; No Waiver of Defaults
43
 
10.3
Jury Waiver
43
 
10.4
Cooperation in Discovery and Litigation
43
     
XI.
EFFECTIVE DATE AND TERMINATION
44
 
11.1
Termination and Effective Date Thereof
44
 
11.2
Survival
45
     
XII.
MISCELLANEOUS
45
 
12.1
Governing Law; Jurisdiction; Service of Process; Venue
46
 
12.2
Successors and Assigns; Participations; New Lenders
46
 
12.3
Application of Payments
46
 
12.4
Indemnity
46
 
12.5
Notice
47
 
12.6
Severability; Captions; Counterparts; Facsimile Signatures
47
 
12.7
Expenses
48
 
12.8
Entire Agreement
48
 
12.9
Lender Approvals
49
 
12.10
Confidentiality and Publicity
49
 
12.11
Release of Lender
50
 
12.12
Agent
50
 
12.13
Agreement Controls
50
 
ANNEX I
1
 
FINANCIAL COVENANTS
1
 
1)
Minimum EBITDA
1
 
2)
Minimum Liquidity
1
 
APPENDIX A
1
 
DEFINITIONS
1

 

--------------------------------------------------------------------------------


 
EXECUTION DOCUMENT


REVOLVING CREDIT AND SECURITY AGREEMENT


THIS REVOLVING CREDIT AND SECURITY AGREEMENT (the “Agreement”) dated as of
January 31, 2006 is entered into among RITA MEDICAL SYSTEMS, INC., a
Delaware corporation (“RMS”), and HORIZON MEDICAL PRODUCTS, INC., a Georgia
corporation (“HMP” and with RMS as the context may require, “Borrower”), RITA
MEDICAL SYSTEMS NETHERLANDS, BV, a Netherlands corporation (“RITA Netherlands”)
and RITA MEDICAL SYSTEMS FRANCE, S.A.R.L. (“RITA France” and with Rita
Netherlands as the context may require, the “Foreign Subsidiaries”) and
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (the “Lender”).


WHEREAS, Borrower has requested that Lender make available to Borrower a
revolving credit facility (the “Revolving Facility”) in a maximum principal
amount at any time outstanding of up to SEVEN MILLION DOLLARS AND 00/100 CENTS
($7,000,000.00) (the “Facility Cap”), the proceeds of which shall be used by
Borrower as a manufacturer and distributor of medical products and devices and
for payments to Lender hereunder; and


WHEREAS, Lender is willing to make the Revolving Facility available to Borrower
upon the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower and Lender hereby agree as follows:
 
I.
DEFINITIONS

 
1.1 General Terms


For purposes of this Agreement, in addition to the definitions above and
elsewhere in this Agreement, the terms listed in Appendix A and Annex I hereto
shall have the meanings given such terms in Appendix A and Annex I, which are
incorporated herein and made a part hereof. All capitalized terms used which are
not specifically defined herein shall have meanings provided in Article 9 of the
UCC in effect on the date hereof to the extent the same are used or defined
therein. Unless otherwise specified herein or in Appendix A, Annex I, any
agreement, contract or instrument referred to herein or in Appendix A or Annex I
shall mean such agreement, contract or instrument as modified, amended, restated
or supplemented from time to time. Unless otherwise specified, as used in the
Loan Documents or in any certificate, report, instrument or other document made
or delivered pursuant to any of the Loan Documents, all accounting terms not
defined in Appendix A, Annex I or elsewhere in this Agreement shall have the
meanings given to such terms in and shall be interpreted in accordance with
GAAP. References herein to “Eastern Time” shall mean eastern standard time or
eastern daylight savings time as in effect on any date of determination in the
eastern United States of America.
 
II.
ADVANCES, PAYMENT AND INTEREST

 
2.1 The Revolving Facility


(a) Subject to the provisions of this Agreement, Lender shall make Advances to
Borrower under the Revolving Facility from time to time during the Term,
provided that, notwithstanding any other provision of this Agreement, the
aggregate amount of all Advances at any one time outstanding under the Revolving
Facility shall not exceed the lesser of (a) the Facility Cap, and (b) the
Availability. The Revolving Facility is a revolving credit facility, which may
be drawn, repaid and redrawn, from time to time as permitted under this
Agreement. Any determination as to whether there is Availability for Advances
shall be made by Lender in its sole discretion and is final and binding upon
Borrower. Unless otherwise permitted by Lender, each Advance shall be in an
amount of at least $1,000. Subject to the provisions of this Agreement, Borrower
may request Advances under the Revolving Facility up to and including the value,
in U.S. Dollars, of the sum of (i) the Applicable Advance Rate (as hereinafter
defined) of the Borrowing Base for Eligible Receivables and (ii) the Applicable
Advance Rate of the Borrowing Base for Eligible Inventory minus, if applicable,
amounts adjusted or reserved pursuant to this Agreement (such calculated amount
being referred to herein as the “Availability”). For purposes of this Agreement,
the applicable advance rate for Eligible Accounts and Eligible Inventory (in
each case, the “Applicable Advance Rate”) shall be determined by reference to
the calculation of Borrower’s EBITDA for the most recently completed Test Period
as provided in Annex 1 hereto as follows:
 

     
EBITDA
Applicable Advance Rate for
Eligible Accounts
Applicable Advance Rate for
Eligible Inventory
Greater than $250,000
85%
50%
$1 to $250,000
85%
35%
($149,999) to ($0)
75%
20%
($350,000) to ($150,000)
75%
0%

Notwithstanding the foregoing, if the Inventory Turn for any Test Period shall
be less than 2.20 times then the Applicable Advance Rate for Eligible Inventory
shall be reduced to 0% until the end of the next Test Period in which the
Inventory Turn exceeds 2.20 times. As long as no Default or Event of Default
shall have occurred and be continuing, any change in the Applicable Advance Rate
shall be effective as of the fifth (5th) Business Day following the submission
to the Lender of the Compliance Certificate for the applicable Test Period
pursuant to Section 6.1(a). Borrower acknowledges that the foregoing shall not
limit the ability of the Lender to reduce or otherwise adjust any Applicable
Advance Rate or the Availability upon the occurrence of a Default or Event of
Default or as otherwise provided in this Agreement.
 
2

--------------------------------------------------------------------------------


 
Advances under the Revolving Facility automatically shall be made for the
payment of interest on the Loans and other Obligations on the date when due to
the extent available and as provided for herein.  


(b) Notwithstanding the establishment by Lender of the above-referenced advance
rates for Availability, Lender, in its sole credit judgment, may further adjust
the Availability and such advance rates by applying percentages (known as
“liquidity factors”) to Eligible Receivables and Eligible Inventory based upon
Borrower’s actual recent collection history in a manner consistent with Lender’s
underwriting practices and procedures, including without limitation Lender’s
review and analysis of, among other things, Borrower’s historical returns,
rebates, discounts, credits and allowances. Such liquidity factors and the
advance rates for Availability may be adjusted by Lender throughout the Term as
warranted by Lender’s underwriting practices and procedures in its sole credit
judgment. Also, Borrower acknowledges that Lender has established the Required
Liquidity Reserve (as defined in Annex I) and that Lender shall have the right
to establish from time to time, in its sole credit judgment, additional reserves
against the Availability, which reserves shall have the effect of reducing the
amounts otherwise eligible to be disbursed to Borrower under the Revolving
Facility pursuant to this Agreement.
 
2.2 The Loans; Maturity


All amounts outstanding under the Loans and other Obligations shall be due and
payable in full in cash, if not earlier in accordance with this Agreement, on
the last day of the Term (such earlier date being the “Revolving Facility
Maturity Date”).
 
 
3

--------------------------------------------------------------------------------


 
2.3 Interest on the Facility
 
Interest on outstanding Advances under the Revolving Facility shall be payable
monthly in arrears on the first day of each calendar month at an annual rate of
the Prime Rate plus 1.25% (the “Applicable Rate”), provided, however, that,
notwithstanding any provision of any Loan Document, for the purpose of
calculating interest hereunder, the Prime Rate shall be not less than 7.25% in
each case calculated on the basis of a 360-day year and for the actual number of
calendar days elapsed in each interest calculation period. Interest accrued on
each Advance under the Revolving Facility shall be due and payable on the first
day of each calendar month, in accordance with the procedures provided for in
Section 2.5 and Section 2.6, commencing on the first day of the first calendar
month immediately following the earlier of (i) date of the Initial Advance or
(ii) the date upon which any other Advances are deemed to be outstanding
pursuant to Section 2.8 , and continuing until the later of the expiration of
the Term and the full performance and irrevocable payment in full in cash of the
Obligations and termination of this Agreement.
 
2.4 Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate


So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender irrevocable written notice requesting an Advance under
the Revolving Facility by delivering to Lender not later than 11:00 a.m.
(Eastern Time) at least two but not more than four Business Days (but at least
seven Business Days in the case of the Initial Advance) before the proposed
borrowing date of such requested Advance (the “Borrowing Date”), a completed
Borrowing Certificate and relevant supporting documentation satisfactory to
Lender, which shall (i) specify the proposed Borrowing Date of such Advance
which shall be a Business Day, (ii) specify the principal amount of such
requested Advance, (iii) certify the matters contained in Section 4.2 (in the
case of the Initial Advance) and Section 4.3, and (iv) specify the amount of any
recoupments of any third party payor being sought, requested or claimed, or, to
Borrower’s knowledge, threatened against Borrower or Borrower’s Affiliates. Each
time a request for an Advance is made, and, in any event and regardless of
whether an Advance is being requested, on Tuesday of each week during the Term
(and more frequently if Lender shall so request) until the Obligations are
indefeasibly paid in cash in full and this Agreement is terminated, Borrower
shall deliver to Lender a Borrowing Certificate accompanied by a separate
detailed aging and categorizing of Borrower’s accounts receivable and accounts
payable and such other supporting documentation with respect to the figures and
information in the Borrowing Certificate as Lender shall reasonably request from
a credit or security perspective or otherwise. On each Borrowing Date, Borrower
irrevocably authorizes Lender to disburse the proceeds of the requested Advance
to the appropriate Borrower’s account(s) as set forth on Schedule 2.4 to the
written disclosure statement delivered of even date herewith by the Credit
Parties to Lender (the “Disclosure Schedule”), in all cases for credit to the
appropriate Borrower (or to such other account as to which the appropriate
Borrower shall instruct Lender) via Federal funds wire transfer no later than
4:00 p.m. (Eastern Time).
 
2.5 Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox


Subject to the following paragraph, Borrower shall maintain one or more lockbox
accounts (individually and collectively, the “Lockbox Account”) with one or more
banks acceptable to Lender (each, a “Lockbox Bank”), and shall execute with each
Lockbox Bank one or more agreements acceptable to Lender in its sole discretion
(individually and collectively, the “Lockbox Agreement”), and such other
agreements related thereto as Lender may reasonably require. Each Borrower shall
ensure that all collections of Borrower’s Accounts and all other cash payments
received by any Borrower are paid and delivered directly from Account Debtors
and other Persons into the appropriate Lockbox Account. The Lockbox Agreements
shall provide that the Lockbox Banks immediately will transfer all funds paid
into the Lockbox Accounts into a depository account or accounts maintained by
Lender or an Affiliate of Lender at such bank as Lender may communicate to
Borrower from time to time (the “Concentration Account”). Notwithstanding and
without limiting any other provision of any Loan Document (but subject to the
second paragraph of this Section 2.5), Lender shall apply, on a daily basis, all
funds transferred into the Concentration Account pursuant to the Lockbox
Agreement and this Section 2.5 in such order and manner as determined by Lender.
To the extent that any Accounts are collected by Borrower or any other cash
payments received by Borrower are not sent directly to the appropriate Lockbox
Account when required by this Agreement, but are received by Borrower or any of
Borrower’s Affiliates, such collections and proceeds shall be held in trust for
the benefit of Lender and immediately remitted (and in any event within two (2)
Business Days), in the form received, to the appropriate Lockbox Account for
immediate transfer to the Concentration Account. Borrower acknowledges and
agrees that compliance with the terms of this Section 2.5 is an essential term
of this Agreement, and that, in addition to and notwithstanding any other rights
Lender may have hereunder, under any other Loan Document, under applicable law
or at equity, upon each and every failure by Borrower or any of Borrower’s
Affiliates to comply with any such terms with respect to Eligible Receivables in
an amount during any 30-day period exceeding $25,000.  Lender shall be entitled
to assess the “Lockbox Non-Compliance Fee” which shall operate to increase the
Applicable Rate by two percent (2.0%) per annum during any period of
non-compliance, whether or not a Default or an Event of Default occurs or is
declared, provided that nothing shall prevent Lender from considering any
failure to comply with the terms of this Section 2.5 to be a Default or an Event
of Default. All funds transferred to the Concentration Account for application
to the Obligations under the Revolving Facility shall be applied to reduce the
Obligations under the Revolving Facility, but, for purposes of calculating
interest hereunder, shall be subject to a seven (7) Business Day clearance
period.
 
4

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing paragraph, Borrower shall not be obligated to have
funds transferred from the Lockbox Account into the Lender’s Concentration
Account and to comply with the related provisions of such paragraph until such
time as the Initial Advance is received. As a condition to receiving the Initial
Advance and all subsequent Advances and at all times whenever there are any
Advances outstanding, Borrower shall be required to have all funds transferred
from the Lockbox Account into the Lender’s Concentration Account as provided by
this Section 2.5 (which shall be effected pursuant to the Lender’s delivery of
an instruction to the Lockbox Bank directing that funds be transferred to the
Concentration Account) and the Lender shall have received confirmation from the
Lockbox Bank that it has implemented such instruction. The Lender acknowledges
and agrees that it shall not deliver the foregoing instruction to the Lockbox
Bank unless and until (i) Borrower shall have requested the Initial Advance or
(ii) an Event of Default shall have occurred under subsection (a) of Article
VIII as a result of the non-payment of any fees or other amounts payable under
this Agreement prior to the date of the Initial Advance.


If as the result of collections of Accounts and/or any other cash payments
received by any Borrower pursuant to this Section 2.5 a credit balance exists
with respect to the Concentration Account, such credit balance shall not accrue
interest in favor of a Borrower, but shall be available to Borrower upon
Borrower’s written request. If applicable, at any time prior to the execution of
all or any of the Lockbox Agreements and operation of all or any of the Lockbox
Accounts, Borrower and Borrower’s Affiliates shall direct all collections or
proceeds it receives on Accounts or from other Collateral to the accounts(s) and
in the manner specified by Lender in its Permitted Discretion.
 
2.6 Promise to Pay; Manner of Payment


Borrower absolutely and unconditionally promises to pay principal, interest and
all other amounts payable hereunder, or under any other Loan Document, without
any right of rescission and without any deduction whatsoever, including any
deduction for any setoff, counterclaim or recoupment, and notwithstanding any
damage to, defects in or destruction of the Collateral or any other event,
including obsolescence of any property or improvements. All payments made by
Borrower (other than payments automatically paid through Advances or through the
Lockbox Accounts under the Revolving Facility as provided herein), shall be made
only by wire transfer on the date when due, without offset or counterclaim, in
U.S. Dollars, in immediately available funds to such account as may be indicated
in writing by Lender to Borrower from time to time. Any such payment received
after 2:00 p.m. (Eastern Time) on the date when due shall be deemed received on
the following Business Day. Whenever any payment hereunder shall be stated to be
due or shall become due and payable on a day other than a Business Day, the due
date thereof shall be extended to, and such payment shall be made on, the next
succeeding Business Day, and such extension of time in such case shall be
included in the computation of payment of any interest (at the interest rate
then in effect during such extension) and/or fees, as the case may be.
 
5

--------------------------------------------------------------------------------


 
2.7 Repayment of Excess Advances


Any balance of Advances under the Revolving Facility outstanding at any time in
excess of the lesser of the Facility Cap or the Availability shall be
immediately due and payable by Borrower without the necessity of any demand, at
the Payment Office by wire transfer, whether or not a Default or Event of
Default has occurred or is continuing and shall be paid in the manner specified
in Section 2.6.
 
2.8 Payments by Lender


Should any amount required to be paid under any Loan Document be unpaid, such
amount may be paid by Lender, which payment shall be deemed a request for an
Advance under the Revolving Facility as of the date such payment is due, and
Borrower irrevocably authorizes disbursement of any such funds to Lender by way
of direct payment of the relevant amount, interest or Obligations. No payment or
prepayment of any amount by Lender or any other Person shall entitle any Person
to be subrogated to the rights of Lender under any Loan Document unless and
until the Obligations have been fully performed and paid irrevocably in cash and
this Agreement has been terminated. Any sums expended by Lender as a result of
Borrower’s or Guarantor’s failure to pay, perform or comply with any Loan
Document or any of the Obligations may be charged to Borrower’s account as an
Advance under the Revolving Facility and added to the Obligations.
 
2.9 Grant of Security Interest; Collateral


(a) To secure the payment and performance of the Obligations, Borrower hereby
grants to Lender a continuing security interest in and Lien upon, and pledges to
Lender, all of its right, title and interest in and to the following
(collectively and each individually, the “Collateral”), which security interest
is intended to be a first priority security interest subject to Permitted Liens:


(i) all of such Borrower's tangible personal property, including without
limitation all present and future Goods, Inventory and Equipment (including
items of equipment which are or become Fixtures), now owned or hereafter
acquired;
 
6

--------------------------------------------------------------------------------




(ii) all of such Borrower's intangible personal property, including without
limitation all present and future Accounts, contract rights, Permits, General
Intangibles, Chattel Paper, Documents, Instruments, Deposit Accounts, Investment
Property, Letter-of-Credit Rights and Supporting Obligations, rights to the
payment of money or other forms of consideration of any kind, tax refunds,
insurance proceeds, now owned or hereafter acquired, and all intangible and
tangible personal property relating to or arising out of any of the foregoing;


(iii) all of such Borrower's present and future Government Contracts and rights
thereunder and the related Government Accounts and proceeds thereof, now or
hereafter owned or acquired by such Borrower; provided, however, that Lender
shall not have a security interest in any rights under any Government Contract
of such Borrower or in the related Government Account where the taking of such
security interest is a violation of an express prohibition contained in the
Government Contract (for purposes of this limitation, the fact that a Government
Contract is subject to, or otherwise refers to, Title 31, § 203 or Title 41,
§ 15 of the United States Code shall not be deemed an express prohibition
against assignment thereof) or is prohibited by applicable law, unless in any
case consent is otherwise validly obtained; and


(iv) any and all additions and accessions to any of the foregoing, and any and
all replacements, products and proceeds (including insurance proceeds) of any of
the foregoing.


(b) Notwithstanding the foregoing provisions of this Section 2.9, such grant of
a security interest shall not extend to, and the term “Collateral” shall not
include, any General Intangibles of Borrower to the extent that (i) such General
Intangibles are not assignable or capable of being encumbered as a matter of law
or under the terms of any license or other agreement applicable thereto (but
solely to the extent that any such restriction shall be enforceable under
applicable law) without the consent of the licensor thereof or other applicable
party thereto, and (ii) such consent has not been obtained; provided, however,
that the foregoing grant of a security interest shall extend to, and the term
“Collateral” shall include, each of the following: (a) any General Intangible
which is in the nature of an Account or a right to the payment of money or a
proceed of, or otherwise related to the enforcement or collection of, any
Account or right to the payment of money, or goods which are the subject of any
Account or right to the payment of money, (b) any and all proceeds of any
General Intangible that is otherwise excluded to the extent that the assignment,
pledge or encumbrance of such proceeds is not so restricted, and (c) upon
obtaining the consent of any such licensor or other applicable party with
respect to any such otherwise excluded General Intangible, such General
Intangible as well as any and all proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the term
“Collateral.”


(c) In addition to the foregoing, to secure the payment and performance of the
Obligations, RMS has pledged to Lender all of the securities owned by RMS in HMP
and the Foreign Subsidiaries pursuant to a Stock Pledge Agreement.


(d) Upon the execution and delivery of this Agreement, and upon the proper
filing of the necessary financing statements and proper delivery of the
necessary stock certificates, without any further action, Lender will have a
good, valid and perfected first priority Lien and security interest in the
Collateral, subject to no transfer or other restrictions or Liens of any kind in
favor of any other Person except for Permitted Liens. No financing statement
relating to any of the Collateral is on file in any public office except those
(i) on behalf of Lender, and/or (ii) in connection with Permitted Liens.
Borrower acknowledges that Lender shall have the right, in its sole and absolute
discretion, to record the Collateral, Patent, Trademark and Copyright Assignment
in the United States Patent and Trademark Office and/or the United States
Copyright Office at any time during the Term.
 
7

--------------------------------------------------------------------------------


 
2.10 Collateral Administration


(a) All Collateral (except Deposit Accounts) will at all times be kept by
Borrower at the locations set forth on Schedule 5.18B hereto and shall not,
without thirty (30) calendar days prior written notice to Lender, be moved
therefrom, and in any case shall not be moved outside the continental United
States except for shipments of Inventory in the ordinary course of business.


(b) Borrower shall keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit such records to Lender on such
periodic bases as Lender may request. In addition, if Accounts of Borrower in an
aggregate face amount in excess of $25,000 become ineligible because they fall
within one of the specified categories of ineligibility set forth in the
definition of Eligible Receivables, Borrower shall notify Lender of such
occurrence on the first Business Day following such occurrence and the Borrowing
Base shall thereupon be adjusted to reflect such occurrence. If requested by
Lender, Borrower shall execute and deliver to Lender formal written assignments
of all of its Accounts, including all Accounts created since the date of the
last assignment, together with copies of claims, invoices and/or other
information related thereto; provided, that as long as no Default or Event of
Default shall have occurred Lender shall not request the assignment of Accounts
more than once per calendar month. To the extent that collections from such
assigned Accounts exceed the amount of the Obligations, such excess amount shall
not accrue interest in favor of Borrower, but shall be available to Borrower
upon Borrower’s written request.


(c) Whether or not an Event of Default has occurred, any of Lender’s officers,
employees, representatives or agents shall have the right, at any time during
normal business hours, in the name of Lender, any designee of Lender or
Borrower, to verify the validity, amount or any other matter relating to any
Accounts of Borrower. Borrower shall cooperate reasonably with Lender in an
effort to facilitate and promptly conclude such verification process.


(d) To expedite collection, Borrower shall endeavor in the first instance to
make collection of its Accounts for Lender. Lender shall have the right at all
times after the occurrence and during the continuance of an Event of Default to
notify Account Debtors owing Accounts to Borrower that their Accounts have been
assigned to Lender and to collect such Accounts directly in its own name and to
charge collection costs and expenses, including reasonable attorney’s fees, to
Borrower.


(e) As and when determined by Lender in its sole discretion, Lender will perform
the searches described in clauses (i) and (ii) below against Borrower (the
results of which are to be consistent with Borrower’s representations and
warranties under this Agreement), all at Borrower’s expense: (i) UCC searches
with the Secretary of State of the jurisdiction of organization of Borrower and
the Secretary of State and local filing offices of each jurisdiction where
Borrower maintain their respective executive offices, a place of business or
assets; (ii) lien searches with the United States Patent and Trademark Office;
and (iii) judgment, federal tax lien and corporate and partnership tax lien
searches, in each jurisdiction searched under clause (i) above.
 
8

--------------------------------------------------------------------------------


 
   (f) Borrower (i) shall provide prompt written notice to its current bank to
transfer all items, collections and remittances to the Concentration Account,
(ii) shall provide prompt written notice to each Account Debtor that Lender has
been granted a lien and security interest in, upon and to all Accounts
applicable to such Account Debtor and shall direct each Account Debtor to make
payments to the appropriate Lockbox Account, and Borrower hereby authorizes
Lender, upon any failure to send such notices and directions within ten (10)
Business Days after the date of this Agreement or ten (10) Business Days after
the Person becomes an Account Debtor), to send any and all similar notices and
directions to such Account Debtors, and (iii) shall do anything further that may
be lawfully required by Lender to create and perfect Lender’s lien on any
collateral and effectuate the intentions of the Loan Documents. At Lender’s
request, Borrower shall immediately deliver to Lender all items for which Lender
must receive possession to obtain a perfected security interest and all notes,
certificates, and documents of title, Chattel Paper, warehouse receipts,
Instruments, and any other similar instruments constituting Collateral.
 
2.11 Power of Attorney


Lender is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrower (without requiring Lender to act as such) with full power
of substitution to do the following: (i) endorse the name of any such Person
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to such Person and constitute collections on
its or their Accounts; (ii) execute in the name of such Person any financing
statements, schedules, assignments, instruments, documents, and statements that
it is or they are obligated to give Lender under any of the Loan Documents; and
(iii) do such other and further acts and deeds in the name of such Person that
Lender may deem reasonably necessary or desirable (subject to the second
sentence of section 2.10(d)) to enforce any Account or other Collateral or to
perfect Lender’s security interest or lien in any Collateral. In addition, if
any such Person breaches its obligation hereunder to direct payments of Accounts
or the proceeds of any other Collateral to the appropriate Lockbox Account,
Lender, as the irrevocably made, constituted and appointed true and lawful
attorney for such Person pursuant to this paragraph, may, by the signature or
other act of any of Lender’s officers or authorized signatories (without
requiring any of them to do so), direct any federal, state or private payor or
fiscal intermediary to pay proceeds of Accounts or any other Collateral to the
appropriate Lockbox Account.
 
2.12 Evidence of Loans


(a) Lender shall maintain, in accordance with its usual practice, electronic or
written records evidencing the indebtedness and obligations to such Lender
resulting from each Loan made by such Lender from time to time, including
without limitation, the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.
 
9

--------------------------------------------------------------------------------




(b) The entries made in the electronic or written records maintained pursuant to
this Section 2.12 (the “Register”) shall be prima facie evidence of the
existence and amounts of the obligations and indebtedness therein recorded;
provided, however, that the failure of the Lender to maintain such records or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans or Obligations in accordance with their terms.


(c) Lender will account to Borrower monthly with a statement of Advances under
the Revolving Facility, and any charges and payments made pursuant to this
Agreement, and in the absence of manifest error, such accounting rendered by
Lender shall be deemed final, binding and conclusive unless Lender is notified
by Borrower in writing to the contrary within fifteen (15) calendar days of
Receipt of each accounting, which notice shall be deemed an objection only to
items specifically objected to therein.


(d) The Borrower agrees that:


(i) upon written notice by Lender to the Borrower that a promissory note or
other evidence of indebtedness is requested by Lender to evidence the Loans and
other Obligations owing or payable to, or to be made by, such Lender, the
Borrower shall promptly (and in any event within three (3) Business Days of any
such request) execute and deliver to Lender an appropriate promissory note or
notes in form and substance reasonably acceptable to the Lender and Borrower,
payable to the order of Lender or in a principal amount equal to the amount of
the Loans owing or payable to Lender;


(ii) all references to Notes in the Loan Documents shall mean Notes, if any, to
the extent issued (and not returned to the Borrower for cancellation) hereunder,
as the same may be amended, modified, divided, supplemented and/or restated from
time to time; and


(iii) upon Lender’s written request, and in any event within three (3) Business
Days of Borrower’s Receipt of any such request, Borrower shall execute and
deliver to Lender new notes and/or divide the notes in exchange for then
existing notes in such smaller amounts or denominations as Lender shall specify
in its sole and absolute discretion; provided, that the aggregate principal
amount of such new Notes shall not exceed the aggregate principal amount of the
Notes outstanding at the time such request is made; and provided, further, that
such notes that are to be replaced shall then be deemed no longer outstanding
hereunder and replaced by such new notes and returned to the Borrower within a
reasonable period of time after Lender’s receipt of the replacement notes.
 
10

--------------------------------------------------------------------------------


 

III.
FEES AND OTHER CHARGES 

 
3.1 Commitment Fee


On or before the Closing Date, Borrower shall pay to Lender 2.0% of the Facility
Cap as a nonrefundable commitment fee.
 
3.2 Unused Line Fee


Borrower shall pay to Lender monthly an unused line fee (the “Unused Line Fee”)
in an amount equal to 0.04% per month of the difference derived by subtracting
(i) the daily average amount of the balances under the Revolving Facility
outstanding during the preceding month, from (ii) the Facility Cap. The Unused
Line Fee shall be payable monthly in arrears on the first day of each successive
calendar month (starting with the month in which the Closing Date occurs).
 
3.3 Collateral Management Fee


Borrower shall pay Lender as additional interest a monthly collateral management
fee (the “Collateral Management Fee”) equal to 0.05% per month of the average
outstanding principal amount of the Revolving Facility during such month. The
Collateral Management Fee shall be payable monthly in arrears on the first day
of each successive calendar month (starting with the month in which the Closing
Date occurs).
 
3.4 Computation of Fees; Lawful Limits


All fees hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed in each calculation period, as applicable. In
no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the interest and other charges paid or agreed to be paid to
Lender for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under applicable law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then,
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Lender shall have received interest or any other charges of any kind which might
be deemed to be interest under applicable law in excess of the maximum lawful
rate, then such excess shall be applied first to any unpaid fees and charges
hereunder, then to unpaid principal balance owed by Borrower hereunder, and if
the then remaining excess interest is greater than the previously unpaid
principal balance, Lender shall promptly refund such excess amount to Borrower
and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section 3.4 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.


11

--------------------------------------------------------------------------------




3.5 Default Rate of Interest


Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate of interest in effect at such time with respect to the
Obligations shall be increased by 5.0% per annum (the “Default Rate”).
 
3.6 Acknowledgement of Joint and Several Liability


Each Credit Party acknowledges that it is jointly and severally liable for all
of the Obligations under the Loan Documents. Each Credit Party expressly
understands, agrees and acknowledges that (i) each Borrower is an Affiliated
entity by common ownership of each other Borrower, (ii) each Borrower desires to
have the availability of one common credit facility instead of separate credit
facilities, (iii) each Borrower has requested that Lender extend such a common
credit facility on the terms herein provided, (iv) Lender will be lending
against, and relying on a lien upon, all of Borrowers’ assets even though the
proceeds of any particular loan made hereunder may not be advanced directly to a
particular Borrower, (v) Borrower will nonetheless benefit by the making of all
such loans by Lender and the availability of a single credit facility of a size
greater than each could independently warrant, and (vi) all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in the Loan Documents shall be applicable to and shall be
binding upon Borrower. Each Credit Party hereby appoints RMS (in such capacity,
"Borrower Agent") to act as agent on behalf of each Credit Party and to deliver
any statement, notice, authorization or other writing required or permitted
hereunder or under any of the Loan Documents. Lender shall be entitled to rely
upon any statement, notice, authorization or other writing received from
Borrower Agent without investigation and each Credit Party agrees that any such
statement, notice, authorization or other writing shall be binding on it.
 
IV.
CONDITIONS PRECEDENT

 
4.1 Conditions to Closing


The obligations of Lender to consummate the transactions contemplated herein are
subject to the satisfaction, in the sole judgment of Lender, of the following:


(a) (i) Borrower shall have delivered to Lender the Loan Documents to which it
is a party, each duly executed by an authorized officer of Borrower and the
other parties thereto, and (ii) each Guarantor, if any, shall have delivered to
Lender the Loan Documents to which such Guarantor is a party, each duly executed
and delivered by Guarantor or an authorized officer of such Guarantor, as
applicable, and the other parties thereto;


(b) all in form and substance satisfactory to Lender in its sole discretion,
Lender shall have received (i) a report of Uniform Commercial Code financing
statement, tax and judgment lien searches performed with respect to each Credit
Party in each jurisdiction determined by Lender in its sole discretion, and such
report shall show no Liens on the Collateral (other than Permitted Liens), (ii)
each document (including, without limitation, any Uniform Commercial Code
financing statement) required by any Loan Document or under law or requested by
Lender to be filed, registered or recorded to create in favor of Lender, a
perfected first priority security interest upon the Collateral (other than
Permitted Liens) and (iii) evidence of each such filing, registration or
recordation and of the payment by the Credit Parties of any necessary fee, tax
or expense relating thereto;
 
12

--------------------------------------------------------------------------------


 
(c) Lender shall have received (i) the Charter and Good Standing Documents, all
in form and substance acceptable to Lender, (ii) a certificate of the corporate
secretary or assistant secretary of each Credit Party dated the Closing Date, as
to the incumbency and signature of the Persons executing the Loan Documents, in
form and substance acceptable to Lender, and (iii) the written legal opinion of
counsel for the Credit Parties, in form and substance satisfactory to Lender and
its counsel;


(d) Lender shall have received a certificate of the chief financial officer (or,
in the absence of a chief financial officer, the chief executive officer) of
Borrower, in form and substance satisfactory to Lender (each, a “Solvency
Certificate”), certifying (i) the solvency of such Person after giving effect to
the transactions and the Indebtedness contemplated by the Loan Documents, and
(ii) as to such Person’s financial resources and ability to meet its obligations
and liabilities as they become due, to the effect that as of the Closing Date
and after giving effect to such transactions and Indebtedness: (A) the assets of
such Person, at a Fair Valuation, exceed the total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of such
Person, and (B) no unreasonably small capital base with which to engage in its
anticipated business exists with respect to such Person;


(e) Lender shall have completed examinations, the results of which shall be
reasonably satisfactory in form and substance to Lender, of the Collateral, the
financial statements and the books, records, business, obligations, financial
condition and operational state of each Credit Party, and each such Person shall
have demonstrated to Lender’s reasonable satisfaction that (i) its operations
comply in all material respects with all applicable federal, state, foreign and
local laws, statutes and regulations, (ii) its operations are not the subject of
any governmental investigation, evaluation or any remedial action which could
result in any expenditure or liability deemed material by Lender, in its sole
credit judgment, and (iii) it has no liability (whether contingent or otherwise)
that is deemed material by Lender, in its sole credit judgment;


(f) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to the Closing Date pursuant to the Loan Documents;


(g) all corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Loan Documents
(including, but not limited to, those relating to corporate and capital
structures of the Credit Parties) shall be satisfactory to Lender;


(h) Lender shall have received, in form and substance satisfactory to Lender,
(i) evidence of the repayment in full and termination of the indebtedness due
from Borrower to Steven Picheny and Howard Fuchs and all related documents,
agreements and instruments and of all Liens, security interests and Uniform
Commercial Code financing statements relating thereto, if any, and (ii) release
and termination of any and all Liens, security interest and/or Uniform
Commercial Code financing statements in, on, against or with respect to any of
the Collateral (other than Permitted Liens);
 
13

--------------------------------------------------------------------------------




(i) Borrower shall have executed and filed IRS Form 8821 with the appropriate
office of the Internal Revenue Service; and


(j) Lender shall have received such other documents, certificates, information
or legal opinions as Lender may reasonably request, all in form and substance
reasonably satisfactory to Lender.
 
4.2 Conditions to Initial Advance


The obligations of Lender to make the initial Advance under the Revolving
Facility (the “Initial Advance”) are subject to the satisfaction, in the sole
judgment of Lender, of the following:


(a) (i) Borrower shall have delivered to Lender (A) the Loan Documents to which
it is a party, if any, not executed on the Closing Date, each duly executed by
an authorized officer of Borrower and the other parties thereto, and (B) a
Borrowing Certificate for the Initial Advance under the Revolving Facility
executed by an authorized officer of Borrower, and (ii) each Guarantor, if any,
shall have delivered to Lender the Loan Documents to which such Guarantor is a
party, if any, not executed on the Closing Date, each duly executed and
delivered by Guarantor or an authorized officer of such Guarantor, as
applicable, and the other parties thereto;


(b) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to the date of the Initial Advance pursuant to the Loan Documents;


(c) all in form and substance reasonably satisfactory to Lender, Lender shall
have received such consents, approvals and agreements, including, without
limitation, any applicable Landlord Waivers and Consents and Warehouse Waivers
and Consents with respect to any and all leases, warehouses and other locations
set forth on Schedule 5.4 of the Disclosure Schedule, from such third parties as
Lender and its counsel shall determine are necessary or desirable with respect
to (i) the Loan Documents and/or the transactions contemplated thereby, and/or
(ii) claims against any Credit Party or the Collateral;


(d) Lender shall have completed such bringdown examinations, the results of
which shall be reasonably satisfactory in form and substance to Lender, of the
Collateral, the financial statements and the books, records, business,
obligations, financial condition and operational state of each Credit Party as
Lender may determine are necessary, and each of the Credit Parties shall have
demonstrated to Lender’s reasonable satisfaction that (i) its operations comply
in all material respects with all applicable federal, state, foreign and local
laws, statutes and regulations, (ii) its operations are not the subject of any
governmental investigation, evaluation or any remedial action which could result
in any expenditure or liability deemed material by Lender, in its sole credit
judgment, and (iii) it has no liability (whether contingent or otherwise) that
is deemed material by Lender, in its sole credit judgment;
 
14

--------------------------------------------------------------------------------




(e) Lender shall have received the Lockbox Agreement executed by all parties
thereto in form and substance satisfactory to Lender in its sole discretion;


(f) Lender shall have delivered an instruction to the Lockbox Bank under the
Lockbox Agreement directing that all funds be transferred from the Lockbox
Account to the Lender’s Concentration Account and Lender shall have received
confirmation from the Lockbox Bank that it has implemented such instruction as
required by Section 2.5;


(g) the Credit Parties shall be in compliance with Section 6.5, and Lender shall
have received copies of all insurance policies or binders, original certificates
of all insurance policies of the Credit Parties confirming that they are in
effect and that the premiums due and owing with respect thereto have been paid
in full and endorsements of such policies issued by the applicable Insurers and
in each case naming Lender as loss payee or additional insured, as appropriate;
and


(h) Lender shall have received such other documents, certificates, information
or legal opinions as Lender may reasonably request, all in form and substance
reasonably satisfactory to Lender.
 
4.3 Conditions to Each Advance 


The obligations of Lender to make any Advance (including, without limitation,
the Initial Advance) are subject to the satisfaction, in the sole judgment of
Lender, of the following additional conditions precedent:


(a) Borrower shall have delivered to Lender a Borrowing Certificate for the
Advance executed by an authorized officer of Borrower, which shall constitute a
representation and warranty by Borrower as of the Borrowing Date of such Advance
that the conditions contained in this Section 4.3 have been satisfied; provided,
however, that any determination as to whether to fund Advances or extensions of
credit shall be made by Lender in its sole discretion;


(b) each of the representations and warranties made by Borrower in or pursuant
to this Agreement shall be accurate in all material respects, before and after
giving effect to such Advance, and no Default or Event of Default shall have
occurred or be continuing or would exist after giving effect to the Advance
under the Revolving Facility on such date;


(c) immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances under the Revolving Facility shall not
exceed either the Availability or the Facility Cap;


(d) except as disclosed in the historical financial statements, there shall be
no liabilities or obligations with respect to Borrower of any nature whatsoever
which, either individually or in the aggregate, would reasonably be likely to
have a Material Adverse Effect;
 
15

--------------------------------------------------------------------------------




(e) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to such date pursuant to the Loan Documents;


(f) all in form and substance satisfactory to Lender in its sole discretion,
Lender shall have received such consents, approvals and agreements, including,
without limitation, any applicable Landlord Waivers and Consents and Warehouse
Waivers and Consents with respect to any and all leases, warehouses and other
locations set forth on Schedule 5.4 of the Disclosure Schedule, from such third
parties as Lender and its counsel shall reasonably determine are necessary or
desirable with respect to (i) the Loan Documents and/or the transactions
contemplated thereby, and/or (ii) claims against any Borrower or Guarantor or
the Collateral; and


(g)  if the instruction to the Lockbox Bank to have all funds in the Lockbox
Account transferred to Lender’s Concentration Account is not in effect, Borrower
shall have instructed the Lockbox Bank to have all funds transferred from the
Lockbox Account to the Lender’s Concentration Account and Lender shall have
received confirmation from the Lockbox Bank that it has implemented such
instruction as required by Section 2.5.
 
V.
REPRESENTATIONS AND WARRANTIES



Each Credit Party, jointly and severally, represents and warrants as of the date
hereof, the Closing Date, and each Borrowing Date as follows:
 
5.1 Organization and Authority


RMS is a Delaware corporation duly organized, validly existing and in good
standing under the laws of its state of formation. HMP is a Georgia corporation
duly organized, validly existing and in good standing under the laws of its
state of formation. Each of the Foreign Subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation. Each Credit Party (i) has all requisite corporate or
entity power and authority to own its properties and assets and to carry on its
business as now being conducted and as contemplated in the Loan Documents,
(ii) is duly qualified to do business in every jurisdiction in which failure so
to qualify would reasonably be likely to have a Material Adverse Effect, and
(iii) has all requisite power and authority (A) to execute, deliver and perform
the Loan Documents to which it is a party, (B) if a Borrower, to borrow
hereunder, (C) to consummate the transactions contemplated under the Loan
Documents, and (D) to grant the Liens with regard to the Collateral pursuant to
the Security Documents to which it is a party. No Credit Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, or is controlled by such an “investment company.”
 
16

--------------------------------------------------------------------------------


 
5.2 Loan Documents
 
The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, (i) have been duly authorized by all requisite action of
each such Person and have been duly executed and delivered by or on behalf of
each such Person; (ii) do not violate any provisions of (A) applicable law,
statute, rule, regulation, ordinance or tariff, (B) any order of any
Governmental Authority binding on any such Person or any of their respective
properties, or (C) the certificate of incorporation or bylaws (or any other
equivalent governing agreement or document) of any such Person, or any agreement
between any such Person and its respective stockholders, members, partners or
equity owners or among any such stockholders, members, partners or equity
owners; (iii) are not in conflict with, and do not result in a breach or default
of or constitute an event of default, or an event, fact, condition or
circumstance which, with notice or passage of time, or both, would constitute or
result in a conflict, breach, default or event of default under, any material
indenture, agreement or other instrument to which any such Person is a party, or
by which the properties or assets of such Person are bound; (iv) except as set
forth herein, will not result in the creation or imposition of any Lien of any
nature upon any of the properties or assets of any such Person; and (v) except
as set forth on Schedule 5.2 to the Disclosure Schedule, do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person. When executed and
delivered, each of the Loan Documents to which any Credit Party is a party will
constitute the legal, valid and binding obligation of such Credit Party,
enforceable against it in accordance with its terms, subject to the effect of
any applicable bankruptcy, moratorium, insolvency, reorganization or other
similar law affecting the enforceability of creditors’ rights generally and to
the effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity).
 
5.3 Subsidiaries, Capitalization and Ownership Interests


Except, in the case of RMS for HMP and the Foreign Subsidiaries, and as listed
on Schedule 5.3A to the Disclosure Schedule, the Credit Parties have no
Subsidiaries. Schedule 5.3B to the Disclosure Schedule states the authorized and
issued capitalization of each Credit Party other than RMS, the number and class
of equity securities and/or ownership, voting or partnership interests issued
and outstanding of each such Credit Party and the record and beneficial owners
thereof (including options, warrants and other rights to acquire any of the
foregoing). The ownership or partnership interests of any Credit Party that is a
limited partnership or a limited liability company are not certificated, the
documents relating to such interests do not expressly state that the interests
are gove`rned by Article 8 of the Uniform Commercial Code, and the interests are
not held in a securities account. The outstanding equity securities and/or
ownership, voting or partnership interests of each Credit Party other than RMS
have been duly authorized and validly issued and are fully paid and
nonassessable, and each Person listed on Schedule 5.3C to the Disclosure
Schedule owns beneficially and of record all the equity securities and/or
ownership, voting or partnership interests it is listed as owning free and clear
of any Liens other than Liens created by the Security Documents. Schedule 5.3D
to the Disclosure Schedule also lists the directors, members, managers and/or
partners of each Credit Party. Except as listed on Schedule 5.3E to the
Disclosure Schedule, no Credit Party owns an interest in, participate in or
engage in any joint venture, partnership or similar arrangements with any
Person.
 
17

--------------------------------------------------------------------------------


 
5.4 Properties


Borrower (i) is the sole owner and has good, valid and marketable title to, or a
valid leasehold interest in, all of its properties and assets, including the
Collateral, whether personal or real, subject to no transfer restrictions or
Liens of any kind except for Permitted Liens, and (ii) is in compliance in all
material respects with each lease to which it is a party or otherwise bound.
Schedule 5.4 to the Disclosure Schedule lists all real properties (and their
locations) owned or leased by or to, and all other assets or property that are
leased or licensed by, Borrower and all leases (including leases of leased real
property) covering or with respect to such properties and assets all warehouses,
fulfillment houses or other locations at which any of Borrower’s Inventory is
located. Borrower enjoys peaceful and undisturbed possession under all such
leases and such leases are all the leases necessary for the operation of such
properties and assets, are valid and subsisting and are in full force and
effect. All warehouse, fulfillment and other agreements, if any, relating to
Borrower’s Inventory are in full force and effect and no default or event of
default exists thereunder or would exist with the giving of notice, the lapse of
time or both.
 
5.5 Other Agreements


No Credit Party is (i) a party to any judgment, order or decree or any
agreement, document or instrument, or subject to any restriction, which would
materially affect its ability to execute and deliver, or perform under, any Loan
Document or to pay the Obligations; (ii) in default in the performance,
observance or fulfillment of any material obligation, covenant or condition
contained in any material agreement, document or instrument to which it is a
party or to which any of its properties or assets are subject, which default, if
not remedied within any applicable grace or cure period would reasonably be
likely to have a Material Adverse Effect, nor to any such Credit
Party’s knowledge, is there any event, fact, condition or circumstance which,
with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which,
if not remedied within any applicable grace or cure period would reasonably be
likely to have a Material Adverse Effect; or (iii) a party or subject to any
agreement, document or instrument with respect to, or obligation to pay any,
management or service fee with respect to, the ownership, operation, leasing or
performance of any of its business or any facility, nor is there any third-party
manager with respect to any such facility.
 
5.6 Litigation


Except as set forth on Schedule 5.6.A. to the Disclosure Schedule, there is no
other action, suit, proceeding or investigation pending or, to their knowledge,
threatened against any Credit Party arising out of any death or injury resulting
from the use of any devices or products manufactured, marketed, imported,
distributed or sold by any Credit Party. There is no other action, suit,
proceeding or investigation pending or, to their knowledge, threatened against
any Credit Party that (i) questions or could prevent the validity of any of the
Loan Documents or the right of any Credit Party to enter into any Loan Document
or to consummate the transactions contemplated thereby, (ii) would reasonably be
likely to be or have, either individually or in the aggregate, any Material
Adverse Change or Material Adverse Effect, or (iii) would reasonably be likely
to result in any Change of Control or other material change in the current
ownership, control or management of any Credit Party. No Credit Party has any
knowledge that there is any basis for the foregoing. No Credit Party is a party
or subject to any order, writ, injunction, judgment or decree of any
Governmental Authority. Except as set forth on Schedule 5.6.B. to the Disclosure
Schedule, there is no action, suit, proceeding or investigation (known to such
Credit Party) initiated by any Credit Party currently pending that would
reasonably be likely to be or have, either individually or in the aggregate, any
Material Adverse Change or Material Adverse Effect. No Credit Party has any
existing accrued and/or unpaid Indebtedness to any Governmental Authority or any
other governmental payor other than taxes, assessments, fees and other
governmental charges not yet due and payable in the ordinary course of business.
 
18

--------------------------------------------------------------------------------


 
5.7 Hazardous Materials


Each Credit Party is in compliance in all material respects with all applicable
Environmental Laws. No Credit Party has been notified of any material action,
suit, proceeding or investigation (i) relating in any way to compliance by or
liability of any Credit Party under any Environmental Laws, (ii) which otherwise
deals with any Hazardous Substance or any Environmental Law, or (iii) which
seeks to suspend, revoke or terminate any license, permit or approval necessary
for the generation, handling, storage, treatment or disposal of any Hazardous
Substance.
 
5.8 Potential Tax Liability; Tax Returns; Governmental Reports


(a) Except as disclosed in Schedule 5.8 to the Disclosure Schedule, no Credit
Party (i) has received any written communication from the Internal Revenue
Service with respect to any investigation or assessment relating to such Credit
Party directly, or relating to any consolidated tax return which was filed on
behalf of such Credit Party, (ii) has no knowledge of any year which remains
open pending tax examination or audit by the Internal Revenue Service, and (iii)
has no knowledge of any information that could give rise to a tax liability or
assessment to the Internal Revenue Service.


(b) Except as disclosed in Schedule 5.8 to the Disclosure Schedule, each Credit
Party (i) has filed all federal, state, foreign (if applicable) and local tax
returns and other reports which are required by law to be filed by such Credit
Party, and (ii) has paid all taxes, assessments, fees and other governmental
charges, including, without limitation, payroll and other employment related
taxes, in each case that are due and payable, except only for items that any
such Credit Party is currently contesting in good faith with adequate reserves
under GAAP.
 
5.9 Financial Statements and Reports


Except as described in Schedule 5.9 to the Disclosure Schedule, financial
statements and financial information relating to the Credit Parties that have
been or may hereafter be delivered to Lender by Borrower are accurate and
complete and have been prepared in accordance with GAAP consistently applied
with prior periods. The Credit Parties have no material obligations or
liabilities of any kind not disclosed in such financial information or
statements, and since the date of the most recent financial statements submitted
to Lender, there has not occurred any Material Adverse Change, Material Adverse
Effect or any other event or condition that would reasonably be likely to have a
Material Adverse Effect.
 
19

--------------------------------------------------------------------------------


 
5.10 Compliance with Law


Each Credit Party (i) is in compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
such Credit Party and/or its business, assets or operations, including, without
limitation, HIPAA, ERISA, FDA Laws and Healthcare Laws, and (ii) is not in
violation of any order of any Governmental Authority or other board or tribunal,
and with respect to both (i) and (ii) above except where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.
There is no event, fact, condition or circumstance which, with notice or passage
of time, or both, would constitute or result in any noncompliance with, or any
violation of, any of the foregoing, in each case except where noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect. No
Credit Party has received any notice that it is not in compliance in any respect
with any of the requirements of any of the foregoing. Borrower has (a) not
engaged in any Prohibited Transactions as defined in Section 406 of ERISA and
Section 4975 of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder, (b) not failed to meet any applicable
minimum funding requirements under Section 302 of ERISA in respect of its plans
and no funding requirements have been postponed or delayed, (c) no knowledge of
any amounts due but unpaid to the Pension Benefit Guaranty Corporation, or of
any event or occurrence which would cause the Pension Benefit Guaranty
Corporation to institute proceedings under Title IV of ERISA to terminate any of
the employee benefit plans, (d) no fiduciary responsibility under ERISA for
investments with respect to any plan existing for the benefit of Persons other
than its employees or former employees, or (e) not withdrawn, completely or
partially, from any multi-employer pension plans so as to incur liability under
the MultiEmployer Pension Plan Amendments of 1980. With respect to the Credit
Parties, there exists no event described in Section 4043 of ERISA, excluding
Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the thirty (30) day
notice period contained in 12 C.F.R. § 2615.3 has not been waived. Each Credit
Party has maintained in all material respects all records required to be
maintained by all applicable Governmental Authorities as required under HIPPA,
FDA Laws and Healthcare Laws and, to the knowledge of Credit Parties, there are
no existing circumstances which likely would result in material violations of
HIPAA, FDA Laws or Healthcare Laws.
 
5.11 Intellectual Property


Except as set forth on Schedule 5.11 to the Disclosure Schedule, the Credit
Parties do not own, license or utilize, and are not a party to, any patents,
patent applications, trademarks, trademark applications, service marks,
registered copyrights, copyright applications, trade names, software or licenses
material to and currently or reasonably envisioned to be used in the Credit
Parties’ business (collectively, the “Intellectual Property”).
 
5.12 Licenses and Permits; Labor


Each Credit Party is in compliance with and has all Permits and Intellectual
Property necessary or required by applicable law or Governmental Authority for
the operation of its businesses where the failure to have such permits and
Intellectual Property is likely to result in a Material Adverse Effect. All of
the foregoing are in full force and effect and not in known conflict with the
rights of others. No Credit Party is (i) in breach of or default under the
provisions of any of the foregoing, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under, any of the
foregoing which, if not remedied within any applicable grace or cure period
would reasonably be likely to have a Material Adverse Effect, (ii) a party to or
subject to any agreement, instrument or restriction that is so unusual or
burdensome that it might have a Material Adverse Effect, and/or (iii) and has
not been, involved in any labor dispute, strike, walkout or union organization
which would reasonably be likely to have a Material Adverse Effect.
 
20

--------------------------------------------------------------------------------


 
5.13 No Default


There does not exist any Default or Event of Default or any event, fact,
condition or circumstance which, with the giving of notice or passage of time or
both, would constitute or result in a Default or Event of Default.
 
5.14 Disclosure


Except as set forth on Schedule 5.14 to the Disclosure Schedule, no Loan
Document nor any other agreement, document, certificate, or statement furnished
to Lender by or on behalf of any Credit Party in connection with the
transactions contemplated by the Loan Documents, nor any representation or
warranty made by any Credit Party in any Loan Document, contains any untrue
statement of material fact or omits to state any fact necessary to make the
statements therein not materially misleading. There is no fact known to any
Credit Party which has not been disclosed to Lender in writing which would
reasonably be likely to have a Material Adverse Effect.
 
5.15 Existing Indebtedness; Investments, Guarantees and Certain Contracts


Except as contemplated by the Loan Documents or as otherwise set forth on
Schedule 5.15A to the Disclosure Schedule, Borrower (i) has no outstanding
Indebtedness, (ii) is not subject or party to any mortgage, note, indenture,
indemnity or guarantee of, with respect to or evidencing any Indebtedness of any
other Person, or (iii) does not own or hold any equity or long-term debt
investments in, and does not have any outstanding advances to or any outstanding
guarantees for the obligations of, or any outstanding borrowings from, any
Person. Borrower has performed all material obligations required to be performed
by Borrower pursuant to or in connection with any items listed on Schedule 5.15A
to the Disclosure Schedule and there has occurred no breach, default or event of
default under any document evidencing any such items or any fact, circumstance,
condition or event which, with the giving of notice or passage of time or both,
would constitute or result in a material breach, default or event of default
thereunder. Schedule 5.15B to the Disclosure Schedule sets forth all
Indebtedness with a maturity date during the Term of the Revolving Facility, and
identifies such maturity date.
 
21

--------------------------------------------------------------------------------


 
5.16 Other Agreements


Except as set forth on Schedule 5.16 to the Disclosure Schedule, (i) there are
no material existing or proposed agreements, arrangements, understandings or
transactions between any Credit Party and any of its officers, managers,
directors, five (5%) percent stockholders, employees or Affiliates or any
members of their respective immediate families, and (ii) none of the foregoing
Persons are directly or indirectly, indebted to or have any direct or indirect
ownership, partnership or voting interest in, to such Credit Party’s knowledge,
any Affiliate of such Credit Party or any Person that competes with the Credit
Party (except that any such Persons may own stock in (but not exceeding two (2%)
percent of the outstanding capital stock of) any publicly traded company that
may compete with the Credit Parties.
 
5.17 Insurance


The Credit Parties have in full force and effect such insurance policies as are
customary in its industry and as may be required pursuant to Section 6.5 hereof.
All such material insurance policies are listed and described on Schedule 5.17
to the Disclosure Schedule.
 
5.18 Names; Location of Offices, Records and Collateral


During the preceding five years, no Credit Party has conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.18A to the Disclosure Schedule. Each Credit Party is the sole owner
of all of its names listed on Schedule 5.18A to the Disclosure Schedule, and any
and all business done and invoices issued in such names are such Credit Party’s
sales, business and invoices. Each trade name of any Credit Party represents a
division or trading style of such Credit Party. Each Credit Party maintains its
places of business and chief executive offices only at the locations set forth
on Schedule 5.18B to the Disclosure Schedule, and all Accounts of Borrower
arise, originate and are located, and all of the Collateral, including
Inventory, and all books and records in connection therewith or in any way
relating thereto or evidencing the Collateral are located and shall only be
located, in and at such locations. Except as set forth on Schedule 5.18C to the
Disclosure Schedule, all of the Collateral is located only in the continental
United States.
 
5.19 Non-Subordination


The Obligations are not subordinated in any way to any other obligations of any
Credit Party or to the rights of any other Person except for Permitted Liens.
 
22

--------------------------------------------------------------------------------


 
5.20 Accounts and Inventory 
 
(a) In determining which Accounts are Eligible Receivables, Lender may rely on
all statements and representations made by Borrower with respect to any Account.
Unless otherwise indicated in writing to Lender, (i) each Account of Borrower is
genuine and in all respects what it purports to be and is not evidenced by a
judgment, (ii) each Account of Borrower arises out of a completed, bona fide
sale and delivery of goods or rendering of services by Borrower in the ordinary
course of business and in accordance with the terms and conditions of all
purchase orders, contracts, certifications, participations and other documents
relating thereto or forming a part of the contract between Borrower and the
Account Debtor, (iii) each Account of Borrower is for a liquidated amount
maturing as stated in a claim or invoice covering such sale of goods or
rendering of services, a copy of which has been furnished or is available to
Lender upon Lender’s request, (iv) each Account of Borrower together with
Lender’s security interest therein, is not and will not be in the future (by
voluntary act or omission by Borrower), subject to any offset, lien (other than
Permitted Liens), deduction, defense, dispute, counterclaim or other adverse
condition, is absolutely owing to Borrower and is not contingent in any respect
or for any reason, (v) to the knowledge of Borrower, there are no facts, events
or occurrences which in any way impair the validity or enforceability of any
Account of Borrower or reduce the amount payable thereunder from the face amount
of the claim or invoice and statements delivered to Lender with respect thereto,
(vi) (A) the Account Debtor under each Account of Borrower had the capacity to
contract at the time any contract or other document giving rise thereto was
executed and (B) to the knowledge of Borrower each such Account Debtor is
solvent, (vii) to the knowledge of Borrower there are no proceedings or actions
which are pending or threatened against any Account Debtor under any Account of
Borrower which might result in any Material Adverse Change in such Account
Debtor’s financial condition or the collectability thereof, (viii) each Account
of Borrower has been billed and forwarded to the Account Debtor for payment in
accordance with applicable laws and is in compliance and conformance with any
requisite procedures, requirements and regulations governing payment by such
Account Debtor with respect to such Account, and, (ix) Borrower has obtained and
currently has all material Permits necessary in the generation of each Account
of Borrower.


(b) In determining which Inventory is Eligible Inventory, Lender may rely on all
statements and representations made by Borrower with respect to any Inventory.
Unless otherwise indicated in writing to Lender (including, without limitation,
any Borrowing Certificate), (i) Borrower has at all times maintained correct and
accurate records itemizing and describing the kind, type, quality and quantity
of Inventory in all material respects, Borrower’s cost therefore and daily
withdrawals therefrom and additions thereto; (b) has not removed any Inventory
from the locations set forth or permitted herein, except for sales of Inventory
in the ordinary course of Borrower’s business and except to move Inventory
directly from one location set forth or permitted herein to another such
location; (c) except as set forth on Schedule 5.22 to the Disclosure Schedule,
has manufactured, produced, labeled, packaged, used, stored, shipped,
distributed, marketed and maintained Inventory with all reasonable care and
caution and in accordance with material applicable standards of any insurance
and in material conformity with applicable laws (including the requirements of
FDA Laws and the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (d) except as set forth on
Schedule 5.20 to the Disclosure Schedule, has not sold Inventory to any customer
on approval, or any other basis which entitles the customer to return or may
obligate Borrower to repurchase such Inventory; (e) has kept Inventory in good
and marketable condition; (f) except as set forth on Schedule 5.20 to the
Disclosure Schedule, has not acquired or accepted any Inventory on consignment
or approval; and (g) has not permitted Inventory to be subject to any Lien
except Liens in favor of Lender and Permitted Liens.
 
23

--------------------------------------------------------------------------------


 

 
5.21
Food and Drug Administration Approvals



With respect to all notifications, applications, registrations, listings and
other filings made with the United States Food and Drug Administration
(collectively, the “FDA Filings”) by or on behalf of Borrower, none of the FDA
Filings contains any untrue statement of material fact or omits to state a
material fact necessary to make the statements contained in the applicable
filing, in light of the circumstances under which they were made, misleading. To
Borrower’s knowledge, the FDA Filings contain all information required or
necessary as a condition to approval by the United States Food and Drug
Administration of products manufactured, marketed, sold or distributed by
Borrower, and Borrower has no knowledge of any denial or reasonable basis for
denial of approval of the FDA Filings and /or the medical device 510K filings
with respect to products and devices manufactured, imported, marketed, sold or
distributed by Borrower.
 

 
5.22
Product Recalls



Except as set forth on Schedule 5.22 to the Disclosure Schedule, there are to
Borrower’s knowledge, based upon reasonable investigation and inquiry, no
existing or threatened complaints, adverse events, allegations or other facts or
circumstances known to Borrower upon which a claim could be based, against
Borrower alleging that any products or devices manufactured, imported, marketed,
sold or distributed by Borrower caused or contributed to the death or injury of
any person or malfunctioned or are otherwise defective, whether by reason of
design, manufacture or otherwise, or fail to meet any product or service
warranties or any applicable standard or specifications of any Governmental
Authority (including, but not being limited to, the United States Food and Drug
Administration). Except as set forth on Schedule 5.22 to the Disclosure
Schedule, Borrower has not issued nor been directed to issue any recalls or
withdrawals of any products or devices manufactured, imported, marketed, sold or
distributed by Borrower nor has Borrower received or otherwise have knowledge of
any complaints, adverse events, allegations or other circumstances giving rise
to or indicating a need for a recall or withdrawal of any such products and
devices.
 

 
5.23
Foreign Subsidiaries



The Foreign Subsidiaries (i) do not engage in any business operations or
activities other than the employment of individuals within their jurisdiction of
organization for the benefit of Borrower, (ii) do not possess any properties or
assets other than the minimum capitalization requirements of such jurisdictions,
(iii) are not liable or obligated for any Indebtedness, liabilities or other
obligations of any kind, direct or contingent, whether or not required to be
reflected on a balance sheet, (iv) have not created, incurred, assumed or
suffered to exist any Lien upon, in or against, or pledge of, any of their
properties or assets or any of their shares, securities or other equity or
ownership or partnership interests, whether now owned or hereafter acquired and
(v) are not a party to any contract, agreement or undertaking with any Person
other than this Agreement and any employment agreements with their employees.
 
24

--------------------------------------------------------------------------------


 

 
5.24
Inactive Subsidiaries



The Inactive Subsidiaries (i) do not engage in any business operations or
activities, (ii) do not possess any properties or assets other than the minimum
capitalization requirements of such jurisdictions, (iii) are not liable or
obligated for any Indebtedness, liabilities or other obligations of any kind,
direct or contingent, whether or not required to be reflected on a balance
sheet, (iv) have not created, incurred, assumed or suffered to exist any Lien
upon, in or against, or pledge of, any of their properties or assets or any of
their shares, securities or other equity or ownership or partnership interests,
whether now owned or hereafter acquired, (v) are not a party to any contract,
agreement or undertaking with any Person other than this Agreement and any
employment agreements with their employees and (vi) will be dissolved and
liquidated by July 31, 2006.



 
5.25
Survival



Each Credit Party makes the representations and warranties contained herein with
the knowledge and intention that Lender is relying and will rely thereon. All
such representations and warranties will survive the execution and delivery of
this Agreement and the making of the Advances under the Revolving Facility.
 
VI.
AFFIRMATIVE COVENANTS



Each Credit Party, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
the Obligations and termination of this Agreement:
 
6.1 Financial Statements, Borrowing Certificate, Financial Reports and Other
Information


(a) Financial Reports. In addition to providing the Borrowing Certificate in
accordance with Section 2.4, the Credit Parties shall furnish to Lender (i) as
soon as available and in any event within ninety (90) calendar days after the
end of each fiscal year of Borrower (or such earlier date required by the laws,
regulations and rules of the SEC), audited annual consolidated and consolidating
financial statements of the Credit Parties, including the notes thereto,
consisting of a consolidated and consolidating balance sheet at the end of such
completed fiscal year and the related consolidated and consolidating statements
of income, retained earnings, cash flows and stockholders’ equity for such
completed fiscal year, which financial statements shall be audited and
certified, without qualification in the Report of Independent Registered Public
Accounting Firm on the Financial Statements included in its Form 10-K (Lender
acknowledging that material weaknesses in internal control shall not be treated
as such a qualification), by an independent certified public accounting firm
reasonably acceptable to Lender (Lender acknowledging that Stonefield Josephson,
LLP is an acceptable certified public accounting firm) and accompanied by
related management letters, if any, and (ii) as soon as available and in any
event within thirty (30) calendar days after the end of each calendar month,
unaudited consolidated and consolidating financial statements of the Credit
Parties consisting of a balance sheet and statements of income, retained
earnings, cash flows and stockholders’ equity as of the end of the immediately
preceding calendar month. All such financial statements shall be prepared in
accordance with GAAP which shall be consistently applied with prior periods
except as required by GAAP or the Borrower’s certified public accounting firm.
With each such financial statement, the Credit Parties shall also deliver a
certificate of their chief financial officer in substantially the form of
Exhibit B hereto (a “Compliance Certificate”) stating that (A) such person has
reviewed the relevant terms of the Loan Documents and the condition of the
Credit Parties, (B) no Default or Event of Default has occurred or is
continuing, or, if any of the foregoing has occurred or is continuing,
specifying the nature and status and period of existence thereof and the steps
taken or proposed to be taken with respect thereto, and (C) the Credit Parties
are in compliance with all financial covenants attached as Annex I hereto. Such
certificate shall be accompanied by the calculations necessary to show
compliance with the financial covenants in a form reasonably satisfactory to
Lender.
 
25

--------------------------------------------------------------------------------




(b) Other Materials. The Credit Parties shall furnish to Lender as soon as
available, and in any event within ten (10) calendar days after the preparation
or issuance thereof or at such other time as set forth below: (i) copies of such
financial statements (other than those required to be delivered pursuant to
Section 6.1(a)) prepared by, for or on behalf of the Credit Parties and any
other notes, reports and other materials related thereto, including, without
limitation, any pro forma financial statements, (ii) any reports, returns,
information, notices and other materials that the Credit Parties are required to
file with the SEC or shall otherwise send to their stockholders, partners or
other equity owners at any time, (iii) if requested by Lender copies of licenses
and permits required by any applicable federal, state, foreign or local law,
statute ordinance or regulation or Governmental Authority for the operation of
its business, (iv) within twenty (20) calendar days after the end of each
calendar month for such month, a sales and collection report and accounts
receivable and accounts payable aging schedule, including a report of sales,
credits issued and collections received, all such reports showing a
reconciliation to the amounts reported in the monthly financial statements, (v)
within ten (10) Business Days of receipt thereof, copies of any final reports
submitted to the Credit Parties by its independent accountants in connection
with any interim audit of the books of such Person or any of its Affiliates and
copies of each management control letter provided by such independent
accountants, (vi) within fifteen (15) calendar days after the execution thereof,
a copy of any contracts with the federal government or with a Governmental
Authority in the State of New York, Vermont or Washington, and (vii) such
additional information, documents, statements, reports and other materials as
Lender may reasonably request from a credit or security perspective or otherwise
from time to time.


  (c) Notices. The Credit Parties shall promptly, and in any event within three
(3) Business Days after any Credit Party or any authorized officer of any Credit
Party obtains knowledge thereof, notify Lender in writing of (i) any pending or
threatened litigation, suit, investigation, arbitration, dispute resolution
proceeding or administrative proceeding brought or initiated by any Credit Party
or otherwise affecting or involving or relating to any Credit Party or any of
its property or assets to the extent (A) the amount in controversy exceeds
$75,000, or (B) to the extent any of the foregoing seeks injunctive or
declarative relief, (ii) any Default or Event of Default, which notice shall
specify the nature and status thereof, the period of existence thereof and what
action is proposed to be taken with respect thereto, (iii) any other
development, event, fact, circumstance or condition that would reasonably be
likely to have a Material Adverse Effect, in each case describing the nature and
status thereof and the action proposed to be taken with respect thereto, (iv)
any notice received by any Credit Party from any payor of a claim, suit or other
action such payor has, claims or has filed against such Credit Party, (v) any
matter(s) affecting the value, enforceability or collectability of any of the
Collateral, including, without limitation, claims or disputes in the amount of
$10,000 or more, singly or in the aggregate, in existence at any one time, (vi)
any notice given by any Credit Party to any other lender of the Credit Parties,
which notice to Lender shall be accompanied by a copy of the applicable notice
given to the other lender, (vii) receipt of any notice or request from any
Governmental Authority or governmental payor regarding any liability or claim of
liability, (viii) receipt of any notice by Borrower regarding termination or
threatened termination of any material lease of real property leased by any
Credit Party, (ix) any Account becoming evidenced or secured by an Instrument or
Chattel Paper, (x) receipt of any notice from any Account Debtor under a
material contract notifying Borrower of a material breach under or termination
of such contract, (xi) the recall or withdrawal of any products or devices
manufactured, imported, marketed, distributed or sold by the Credit Parties (or
the issuance of any order or directive by any Governmental Authority requiring
such a recall or withdrawal), (xii) the withdrawal by the United States Food and
Drug Administration or other applicable Governmental Authority of any required
approval or clearance for any product or device manufactured, imported,
marketed, distributed or sold by the Credit Parties, or (xiii) receipt of any
notice by any Credit Party regarding the termination or threatened termination
of any material license, technology transfer, distribution, supplier or other
material agreement relating to the products and devices manufactured, imported,
marketed, distributed or sold by such Credit Party.


(d) Consents. The Credit Parties shall obtain and deliver from time to time all
required consents, approvals and agreements from such third parties as Lender
shall determine are necessary in its Permitted Discretion, each of which must be
satisfactory to Lender in its Permitted Discretion, with respect to (i) the Loan
Documents and the transactions contemplated thereby, (ii) claims against any
Credit Party or the Collateral, and/or (iii) any agreements, consents, documents
or instruments to which any Credit Party is a party or by which any properties
or assets of any Credit Party or any of the Collateral is or are bound or
subject, including, without limitation, Landlord Waivers and Consents with
respect to leases and Warehouse Waivers and Consents with respect to warehouse,
fulfillment and similar agreements.
 
26

--------------------------------------------------------------------------------


 
(e) Operating Budget. Borrower shall furnish to Lender on or prior to the
Closing Date its original 2005 budget, together with a preliminary financial
forecast for 2006 and for each fiscal year of Borrower thereafter not more than
thirty (30) calendar days subsequent to the commencement of such fiscal year or
earlier if such a plan has been approved by its Board of Directors prior to such
30 day period, consolidated and consolidating month by month projected operating
budgets, annual projections, profit and loss statements, balance sheets and cash
flow reports of and for Borrower for such upcoming fiscal year (including an
income statement for each month and a balance sheet as at the end of the last
month in each fiscal quarter), in each case prepared in accordance with GAAP
(except for the omission of footnotes and other disclosures required in its SEC
filings) consistently applied with prior periods
.
6.2 Payment of Obligations


Borrower shall make full and timely indefeasible payment in cash of the
principal of and interest on the Loans, Advances and all other Obligations.
 
6.3 Conduct of Business and Maintenance of Existence and Assets


Each Credit Party shall (i) conduct its business in accordance with good
business practices customary to the industry, (ii) engage principally in the
medical device or similar lines of business substantially as heretofore
conducted, (iii) use its best efforts to collect its Accounts in the ordinary
course of business, (iv) maintain all of its material properties, assets and
equipment used or useful in its business in good repair, working order and
condition (normal wear and tear excepted and except as may be disposed of in the
ordinary course of business and in accordance with the terms of the Loan
Documents and otherwise as determined by such Credit Party using commercially
reasonable business judgment), (v) from time to time to make all necessary or
desirable repairs, renewals and replacements of its material properties, assets
and equipment, as determined by such Credit Party using commercially reasonable
business judgment, (vi) maintain and keep in full force and effect its existence
and all material Permits and qualifications to do business and good standing in
each jurisdiction in which the ownership or lease of property or the nature of
its business makes such Permits or qualification necessary and in which failure
to maintain such Permits or qualification could reasonably be likely to have a
Material Adverse Effect, and (vii) remain in good standing and maintain
operations in all jurisdictions in which currently located unless the Borrower
determines that it is not commercially reasonable to maintain operations in all
such jurisdictions in its reasonable business judgment and such determination
shall not result in a Material Adverse Effect.
 
6.4 Compliance with Legal and Other Obligations


The Credit Parties shall (i) comply with all material laws, statutes, rules,
regulations, ordinances and tariffs of all Governmental Authorities applicable
to it or its business, assets or operations, including HIPAA, FDA Laws and
Healthcare Laws, (ii) pay all taxes, assessments, fees, governmental charges,
claims for labor, supplies, rent and all other obligations or liabilities of any
kind, except liabilities being contested in good faith and against which
adequate reserves have been established in accordance with GAAP, (iii) perform
in accordance with its terms each material contract, agreement or other
arrangement to which it is a party or by which it or any of the Collateral is
bound, except where the failure to comply, pay or perform could not reasonably
be expected to have a Material Adverse Effect, and (iv) maintain and comply with
all material Permits necessary to conduct its business and comply with any new
or additional requirements that may be imposed on it or its business.
 
27

--------------------------------------------------------------------------------


 
6.5 Insurance


Each Credit Party shall (i) keep all of its insurable properties and assets
including without limitation Inventory that is in transit (whether by vessel,
air or land) adequately insured in all material respects against losses, damages
and hazards as are customarily insured against by businesses engaging in similar
activities or owning similar assets or properties and at least the minimum
amount required by applicable law (and with respect to Inventory that is in
transit, maintain insurance covering the same for its full replacement cost
under all risk insurance policies endorsed to cover all risks required by Lender
and with such amounts of coverage and deductibles as Lender determines, in its
Permitted Discretion, issued by such insurance carriers as are reasonably
acceptable to Lender), including, without limitation, products liability
insurance; and maintain general public liability insurance at all times against
liability on account of damage to persons and property having such limits,
deductibles, exclusions and co-insurance and other provisions as are customary
for a business engaged in activities similar to those of the Credit Parties; and
(ii) maintain insurance under all applicable workers’ compensation laws; all of
the foregoing insurance policies to (A) be reasonably satisfactory in form and
substance to Lender, (B) name Lender as loss payee and additional insured
thereunder, and (C) expressly provide that they cannot be altered, amended,
modified or canceled without thirty (30) Business Days prior written notice to
Lender and that they inure to the benefit of Lender notwithstanding any action
or omission or negligence of or by the Credit Parties or any insured thereunder.
 
6.6 True Books


The Credit Parties shall (i) keep true, complete and accurate books of record
and account in accordance with commercially reasonable business practices in
which true and correct entries are made of all of its and their dealings and
transactions in all material respects; and (ii) set up and maintain on its books
such reserves as may be required by GAAP with respect to doubtful accounts and
all taxes, assessments, charges, levies and claims and with respect to its
business, and include such reserves in its quarterly as well as year end
financial statements.
 
6.7 Inspections; Periodic Audits and Reappraisals


The Credit Parties shall permit the representatives of Lender, at the expense of
the Credit Parties, from time to time during normal business hours upon
reasonable notice, to (i) visit and inspect any of its offices or properties or
any other place where Collateral is located to inspect the Collateral and/or to
examine or audit all of its books of account, records, reports and other papers,
(ii) make copies and extracts therefrom, and (iii) discuss its business,
operations, prospects, properties, assets, liabilities, condition and/or
Accounts and Inventory with its officers and independent public accountants (and
by this provision such officers and accountants are authorized to discuss the
foregoing). Lender is also authorized, from time to time to conduct or obtain at
the Credit Parties’ expense, but not more frequently than quarterly, audits,
except upon or after the occurrence of a Default or Event of Default, and obtain
at the Credit Parties’ expense, but not more frequently than annually, updated
appraisals and examinations of Inventory by appraisers and examiners acceptable
to the Lender in its Permitted Discretion, except upon or after the occurrence
of a Default or Event of Default.
 
6.8 Further Assurances; Post Closing 


At the Credit Parties’ cost and expense, each Credit Party shall (i) take such
further actions, obtain such consents and approvals and duly execute and deliver
such further agreements, assignments, instructions or documents as Lender may
reasonably request with respect to the purposes, terms and conditions of the
Loan Documents and the consummation of the transactions contemplated thereby,
and (ii) without limiting and notwithstanding any other provision of any Loan
Document, execute and deliver, or cause to be executed and delivered, such
agreements and documents, and take or cause to be taken such actions, and
otherwise perform, observe and comply with such obligations, as are set forth on
Schedule 6.8 hereto.
 
28

--------------------------------------------------------------------------------


 
6.9 Payment of Indebtedness


Except as otherwise prescribed in the Loan Documents, the Credit Parties shall
pay, discharge or otherwise satisfy at or before maturity (subject to applicable
grace periods and, in the case of trade payables, to ordinary course payment
practices) all of its material obligations and liabilities, except when the
amount or validity thereof is being contested in good faith by appropriate
proceedings and such reserves as Lender may deem proper and necessary in its
Permitted Discretion shall have been made.
 
6.10 Lien Searches


If Liens other than Permitted Liens exist, the Credit Parties immediately shall
take, execute and deliver all actions, documents and instruments necessary to
release and terminate such Liens.
 
6.11 Use of Proceeds


Borrower shall use the proceeds from the Revolving Facility only for the
purposes set forth in the first “WHEREAS” clause of this Agreement.
 
6.12 Collateral Documents; Security Interest in Collateral


The Credit Parties shall (i) execute, obtain, deliver, file, register and/or
record any and all financing statements, continuation statements, stock powers,
instruments and other documents, or cause the execution, filing, registration,
recording or delivery of any and all of the foregoing, that are necessary or
required under law or reasonably requested by Lender to be executed, filed,
registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect the pledge of the Collateral to Lender
and Lender’s perfected first priority Lien on the Collateral subject to
Permitted Liens (and each Credit Party irrevocably grants Lender the right, at
Lender's option, to file any or all of the foregoing), (ii) immediately upon
learning thereof, report to Lender any reclamation, return or repossession of
goods in excess of $10,000 (individually or in the aggregate), and (iii) defend
the Collateral and Lender’s perfected first priority Lien thereon, except for
Permitted Liens, against all claims and demands of all Persons at any time
claiming the same or any interest therein adverse to Lender, and pay all
reasonable costs and expenses (including, without limitation, in-house
documentation and diligence fees and legal expenses and reasonable attorneys’
fees and expenses) in connection with such defense, which may at Lender’s
discretion be added to the Obligations.
 
29

--------------------------------------------------------------------------------




6.13 Right of First Refusal


If at any time any Credit Party or any of their respective Affiliates receives
from a third party an offer, term sheet or commitment or makes a proposal
accepted by any Person (each, an “Offer”) which provides for any type of
financing (other than an offering of common stock or other equity securities
which do not contain or enjoy debt or debt like features, including preferred
equity securities and warrants, which are not convertible or exchangeable into
debt instruments or which may otherwise be characterized, whether for accounting
or income tax purposes as debt) to or for a Credit Party or any of its
Affiliates, such Credit Party, on behalf of itself or such Affiliate, shall
immediately notify such third party making the offer of Lender’s rights under
this Section 6.13, and further shall immediately notify Lender of the Offer in
writing (including all material terms of the Offer). Lender shall have thirty
(30) calendar days after Receipt of such notice (the “Option Period”) to agree
to provide similar financing in the place of such Person upon substantially the
same terms and conditions (or terms more favorable to such Credit Party or
Affiliate) as set forth in the Offer. Lender shall notify Credit Party or
Affiliate in writing of Lender’s acceptance of the Offer pursuant hereto (the
“Acceptance Notice”), in which case Credit Party or such Affiliate shall obtain,
such financing from Lender and shall not accept the Offer from such other
Person. If no Acceptance Notice has been Received from Lender within the Option
Period, Credit Party or Affiliate may consummate the Offer with the other Person
on the terms and conditions set forth in the Offer (the “Transaction”);
provided, however, that none of foregoing or any failure by Lender to issue an
Acceptance Notice shall be construed as a waiver of any of the terms, covenants
or conditions of any of the Loan Documents. If the Transaction is not
consummated on the terms set forth in the Offer or with the Person providing the
Offer or during the ninety (90) calendar day period following the expiration of
the Option Period, such Credit Party shall not be permitted, and shall not
permit its Affiliate, to consummate the Transaction without again complying with
this Section 6.13. The provisions of this Section 6.13 shall survive the payment
in full of the Obligations and termination of this Agreement for a period of one
month. For purposes of this Section 6.13, “Lender” shall include CapitalSource
Finance LLC and any of its parents, subsidiaries or Affiliates.
 
6.14 Taxes and Other Charges
 
(a)  All payments and reimbursements to Lender made under any Loan Document
shall be free and clear of and without deduction for all taxes, levies, imposts,
deductions, assessments, charges or withholdings, and all liabilities with
respect thereto of any nature whatsoever, excluding taxes to the extent imposed
on Lender’s net income. If Borrower shall be required by law to deduct any such
amounts from or in respect of any sum payable under any Loan Document to Lender,
then the sum payable to Lender shall be increased as may be necessary so that,
after making all required deductions, Lender receives an amount equal to the sum
it would have received had no such deductions been made. Notwithstanding any
other provision of any Loan Document, if at any time after the Closing (i) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or
(iii) compliance by Lender with any request or directive (whether or not having
the force of law) from any Governmental Authority: (A) subjects Lender to any
tax, levy, impost, deduction, assessment, charge or withholding of any kind
whatsoever with respect to any Loan Document, or changes the basis of taxation
of payments to Lender of any amount payable thereunder (except for net income
taxes, or franchise taxes imposed in lieu of net income taxes, imposed generally
by federal, state or local taxing authorities with respect to interest or
commitment fees or other fees payable hereunder or changes in the rate of tax on
the overall net income of Lender), or (B) imposes on Lender any other condition
or increased cost in connection with the transactions contemplated thereby or
participations therein; and the result of any of the foregoing is to increase
the cost to Lender of making or continuing any Loan hereunder or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
to Lender any additional amounts reasonably necessary to compensate Lender, on
an after-tax basis, for such additional cost or reduced amount as reasonably
determined by Lender. If Lender becomes entitled to claim any additional amounts
pursuant to this Section 6.14 it shall promptly notify Borrower of the event by
reason of which Lender has become so entitled, and each such notice of
additional amounts payable pursuant to this Section 6.14 submitted by Lender to
Borrower shall, absent manifest error, be final, conclusive and binding for all
purposes.
 
30

--------------------------------------------------------------------------------


 
(b) Each Credit Party shall promptly, and in any event within five (5) Business
Days after such Credit Party or any authorized officer of such Credit Party
obtains knowledge thereof, notify Lender in writing of any oral or written
communication from the Internal Revenue Service or otherwise with respect to any
(i) tax investigations, relating to the Credit Party directly, or relating to
any consolidated tax return which was filed on behalf of any Credit Party, (ii)
notices of tax assessment or possible tax assessment, (iii) years that are
designated open pending tax examination or audit, and (iv) information that
could give rise to a tax liability to or assessment by the Internal Revenue
Service.
 
6.15 Payroll Taxes


Without limiting or being limited by any other provision of any Loan Document,
the Credit Parties at all times shall retain and use a Person reasonably
acceptable to Lender to process, manage and pay its payroll taxes and shall
cause to be delivered to Lender within ten (10) calendar days after the end of
each calendar month a report of its payroll taxes for the immediately preceding
calendar month and evidence of payment thereof.
 

 
6.16
Inventory Covenants



With respect to the Inventory, Borrower: (a) shall at all times maintain
inventory records reasonably satisfactory to Lender, keeping correct and
accurate records itemizing and describing the kind, type, quality and quantity
of Inventory, Borrower’s cost therefore and daily withdrawals therefrom and
additions thereto; (b) shall not remove any Inventory from the locations set
forth or permitted herein, without the prior written consent of Lender, which
consent shall not be unreasonably denied or delayed, except for sales of
Inventory in the ordinary course of Borrower’s business and except to move
Inventory directly from one location set forth or permitted herein to another
such location; (c) shall produce, use, store, ship and maintain the Inventory
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity with applicable laws (including FDA Laws and
the requirements of the Federal Fair Labor Standards Act of 1938, as amended and
all rules, regulations and orders related thereto); (d) assumes all
responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory; (e) shall not sell Inventory to any
customer on approval, or any other basis which entitles the customer to return
or may obligate Borrower to repurchase such Inventory unless Borrower excludes
such Account from the Borrowing Base for Eligible Accounts and separately states
such exclusion on the Borrowing Certificate; (f) shall keep the Inventory in
good and marketable condition; and (g) shall not, without prior written notice
to Lender, acquire or accept any Inventory on consignment or approval.
 
31

--------------------------------------------------------------------------------


 
6.17 Inactive Subsidiaries 


The Inactive Subsidiaries shall be dissolved and liquidated in accordance with
applicable law not later than July 31, 2006. The Credit Parties shall provide
objective evidence of the dissolution of each of the Inactive Subsidiaries not
later than ten (10) days following the effective date of its dissolution.


VII.
NEGATIVE COVENANTS



Each Credit Party, jointly and severally, covenants and agrees that, until full
performance and satisfaction, and indefeasible payment in full in cash, of all
of the Obligations and termination of this Agreement without the prior written
consent of Lender:
 

 
7.1
Financial Covenants



The Credit Parties shall not violate the financial covenants set forth on Annex
I to this Agreement, which is incorporated herein and made a part hereof.



 
7.2
Permitted Indebtedness



No Credit Party shall create, incur, assume or suffer to exist any Indebtedness,
except the following (collectively, “Permitted Indebtedness”), each category of
which is cumulative to all other categories: (i) Indebtedness under the Loan
Documents, (ii) any Indebtedness set forth on Schedule 7.2 to the Disclosure
Schedule, (iii) Capitalized Lease Obligations incurred after the Closing Date
and Indebtedness incurred pursuant to purchase money Liens permitted by
Section 7.3(v), provided that the aggregate amount of such Capitalized Lease
Obligations and purchase money indebtedness outstanding at any time shall not
exceed $250,000, (iv) Indebtedness in connection with advances made by a
stockholder in order to cure any default of the financial covenants set forth on
Annex I; provided, however, that such Indebtedness shall be on an unsecured
basis, subordinated in right of repayment and remedies to all of the Obligations
and to all of Lender’s rights pursuant to a subordination agreement in form and
substance reasonably satisfactory to Lender; (v) accounts payable to trade
creditors and current operating expenses (other than for borrowed money) which
are not aged more than 120 calendar days from the billing date or more than 30
days from the due date, in each case incurred in the ordinary course of business
and paid within such time period, unless the same are being contested in good
faith and by appropriate and lawful proceedings and such reserves, if any, with
respect thereto as are required by GAAP and deemed adequate by the Credit
Parties’ independent accountants shall have been reserved; and (vi) borrowings
incurred in the ordinary course of business and not exceeding $25,000
individually or in the aggregate outstanding at any one time, provided, however,
that such Indebtedness shall be on an unsecured basis, subordinated in right of
repayment and remedies to all of the Obligations and to all of Lender’s rights
pursuant to a subordination agreement in form and substance reasonably
satisfactory to Lender; and (vii) Permitted Subordinated Debt. The Credit
Parties shall not make prepayments on any existing or future Indebtedness to any
Person other than to Lender or to the extent specifically permitted by this
Agreement or any subsequent agreement between the Credit Parties and Lender.
 
32

--------------------------------------------------------------------------------


 
7.3 Permitted Liens


No Credit Party shall create, incur, assume or suffer to exist any Lien upon, in
or against, or pledge of, any of the Collateral or any of its properties or
assets or any of its shares, securities or other equity or ownership or
partnership interests, whether now owned or hereafter acquired, except the
following (collectively, “Permitted Liens”): (i) Liens under the Loan Documents
or otherwise arising in favor of Lender, (ii) Liens imposed by law for taxes
(other than payroll taxes), assessments or charges of any Governmental Authority
for claims not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained by such Person in accordance with GAAP to the
satisfaction of Lender in its Permitted Discretion, (iii) (A) statutory Liens of
landlords (provided that any such landlord has executed a Landlord Waiver and
Consent in form and substance satisfactory to Lender) and of carriers,
warehousemen, mechanics, and materialmen, and (B) other Liens imposed by law or
that arise by operation of law in the ordinary course of business from the date
of creation thereof, in each case only for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained by
such Person in accordance with GAAP to the satisfaction of Lender in its
Permitted Discretion, (iv) Liens (A) incurred or deposits made in the ordinary
course of business (including, without limitation, surety bonds and appeal
bonds) in connection with workers’ compensation, unemployment insurance and
other types of social security benefits or to secure the performance of tenders,
bids, leases, contracts (other than for the repayment of Indebtedness),
statutory obligations and other similar obligations, or (B) arising as a result
of progress payments under government contracts, (v) purchase money Liens (A)
securing Indebtedness permitted under Section 7.2(iii), or (B) in connection
with the purchase by such Person of equipment in the normal course of business,
provided that such payables shall not exceed any limits on Indebtedness provided
for herein and shall otherwise be Permitted Indebtedness hereunder, and
(vi) Liens disclosed on Schedule 7.3 to the Disclosure Schedule.
 
7.4 Investments; New Facilities or Collateral; Subsidiaries


No Credit Party, directly or indirectly, shall (i) purchase, own, hold, invest
in or otherwise acquire obligations or stock or securities of, or any other
interest in, or all or substantially all of the assets of, any Person (other
than a Credit Party) or any joint venture (other than as part of its regular
cash management activities), or (ii) make or permit to exist any loans, advances
or guarantees to or for the benefit of any Person or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person (other than those created by the Loan Documents and
Permitted Indebtedness and other than (A) trade credit extended in the ordinary
course of business, (B) advances for business travel and similar temporary
advances made in the ordinary course of business to officers, directors and
employees, and (C) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business). No
Credit Party, directly or indirectly, shall purchase, own, operate, hold,
warehouse, store, invest in or otherwise acquire any facility, property or
assets or any Collateral that is not located at the locations set forth on
Schedule 5.18B to the Disclosure Schedule unless the Credit Party shall provide
to Lender at least thirty (30) Business Days prior written notice. The Credit
Parties shall have no Subsidiaries other than those Subsidiaries, if any,
existing at Closing and those Subsidiaries set forth in Schedule 5.3A to the
Disclosure Schedule.
 
33

--------------------------------------------------------------------------------


 
7.5 Dividends; Redemptions


No Credit Party shall (i) declare, pay or make any dividend or Distribution on
any shares of capital stock or other securities or interests other than
dividends or Distributions payable in its stock, of split-ups or
reclassifications of its stock (although HMP may pay dividends and Distributions
to RMS), (ii) apply any of its funds, property or assets to the acquisition,
redemption or other retirement of any capital stock or other securities or
interests or of any options to purchase or acquire any of the foregoing
(provided, however, that a Credit Party may redeem its capital stock from
terminated employees pursuant to, but only to the extent required under the
terms of the related employment agreements as long as no Default or Event of
Default has occurred and is continuing or would be cause by or result
therefrom), (iii) otherwise make any payments or Distributions to any
stockholder, member, partner or other equity owner in such Person’s capacity as
such, or (iv) make any payment of any management or service fee, and provided
further, that no Credit Party shall not make or suffer to exist any such payment
described in (i) through (iv) above if a Default or Event of Default has
occurred and is continuing or would result therefrom.


7.6 Transactions with Affiliates


No Credit Party shall enter into or consummate any transaction of any kind with
any of its Affiliates or any other Credit Party or any of their respective
Affiliates other than: (i) salary, bonus, employee stock option and other
compensation and employment or consulting arrangements with directors or
officers in the ordinary course of business, provided, that no payment of any
bonus shall be permitted if a Default or Event of Default has occurred and
remains in effect or would be caused by or result from such payment, (ii)
Distributions and dividends permitted pursuant to Section 7.5, (iii)
transactions with Lender or any Affiliate of Lender, and (iv) payments permitted
under and pursuant to written agreements entered into by and between a Credit
Party and one or more of its Affiliates that either (A) reflect and constitute
transactions on overall terms at least as favorable to the Credit Party as would
be the case in an arm’s-length transaction between unrelated parties of equal
bargaining power, or (B) are subject to such terms and conditions as determined
by Lender in its sole discretion; provided, that notwithstanding the foregoing
no Credit Party shall (Y) enter into or consummate any transaction or agreement
pursuant to which it becomes a party to any mortgage, note, indenture or
guarantee evidencing any Indebtedness of any of its Affiliates or otherwise to
become responsible or liable, as a guarantor, surety or otherwise, pursuant to
agreement for any Indebtedness of any such Affiliate, or (Z) make any payment to
any of its Affiliates in excess of $25,000 without the prior written consent of
Lender.
 
34

--------------------------------------------------------------------------------


 
7.7 Charter Documents; Fiscal Year; Name; Jurisdiction of Organization;
Dissolution; Use of Proceeds
 
No Credit Party shall (i) amend, modify, restate or change its certificate of
incorporation or bylaws or similar charter documents in a manner that would be
adverse to Lender, (ii) change its fiscal year unless the Credit Party
demonstrates to Lender’s satisfaction compliance with the covenants contained
herein for both the fiscal year in effect prior to any change and the new fiscal
year period by delivery to Lender of appropriate interim and annual pro forma,
historical and current compliance certificates for such periods and such other
information as Lender may reasonably request, (iii) without at least 20 days
prior written notice to Lender, change its name or change its jurisdiction of
organization, (iv) amend, alter or suspend or terminate or make provisional in
any material way, any Permit without the prior written consent of Lender, which
consent shall not be unreasonably withheld, (v) wind up, liquidate or dissolve
(voluntarily or involuntarily) or commence or suffer any proceedings seeking or
that would result in any of the foregoing, or (vi) use any proceeds of any
Advance for “purchasing” or “carrying” “margin stock” as defined in Regulations
U or X of the Board of Governors of the Federal Reserve System.
 
7.8 Truth of Statements


No Credit Party shall furnish to Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.
 
7.9 IRS Form 8821


No Credit Party shall not alter, amend, restate, or otherwise modify, or
withdraw, terminate or re-file the IRS Form 8821 required to be filed pursuant
to the Conditions Precedent in Section 4.1 hereof.
 
7.10  Transfer of Assets


Notwithstanding any other provision of this Agreement or any other Loan
Document, no Credit Party shall sell, lease, transfer, assign or otherwise
dispose of any interest in any properties or assets (other than obsolete
equipment or excess equipment no longer needed in the conduct of the business in
the ordinary course of business and sales of Inventory in the ordinary course of
business), or agree to do any of the foregoing at any future time without
written approval in advance from the Lender, except that:
 
35

--------------------------------------------------------------------------------




(a) a Credit Party may lease (as lessee) real or personal property or surrender
all or a portion of a lease of the same, in each case in the ordinary course of
business (so long as such lease does not create or result in and is not
otherwise a Capitalized Lease Obligation prohibited under this Agreement),
provided that a Landlord Waiver and Consent and such other consents as are
reasonably required by Lender are signed and delivered to Lender with respect to
any lease of real or other property, as applicable;


(b) a Credit Party may arrange for warehousing, fulfillment or storage of
Inventory at locations not owned or leased by a Credit Party in each case in the
ordinary course of business, provided that a Warehouse Waiver and Consent and
such other consents as are reasonably required by Lender are signed and
delivered to Lender with respect to any such location;


(c) a Credit Party may license or sublicense Intellectual Property or customer
lists from third parties in the ordinary course of business, provided, that such
licenses or sublicenses shall not interfere with the business or other
operations of any Credit Party and that such Credit Party’s rights, title and/or
interest in or to such Intellectual Property and customer lists and interests
therein are pledged to Lender as further security for the Obligations and
included as part of the Collateral; and


(d) a Credit Party may consummate such other sales or dispositions of property
or assets (including any sale or transfer or disposition of all or any part of
its assets and thereupon and within one year thereafter rent or lease the assets
so sold or transferred) only to the extent prior written notice has been given
to Lender and to the extent Lender has given its prior written consent thereto,
subject in each case to such conditions as may be set forth in such consent.


7.11 Payment on Permitted Subordinated Debt 


No Credit Party shall (i) make any prepayment of any part or all of any
Permitted Subordinated Debt, (ii) repurchase, redeem or retire any instrument
evidencing any such Permitted Subordinated Debt prior to maturity, or (iii)
enter into any agreement (oral or written) which could in any way be construed
to amend, modify, alter or terminate any one or more instruments or agreements
evidencing or relating to any Permitted Subordinated Debt except as permitted in
the Master Subordination Agreement or such other Subordination Agreement
relating to such Permitted Subordinated Debt.


7.12 Foreign Subsidiaries


The Foreign Subsidiaries shall not (i) engage in any business operations or
activities other than the employment of individuals within their jurisdiction of
organization for the benefit of Borrower, (ii) own or possess any properties or
assets other than the minimum capitalization requirements of such jurisdictions,
(iii) become liable or obligated for any Indebtedness, liabilities or other
obligations of any kind, direct or contingent, whether or not required to be
reflected on a balance sheet, (iv) create, incur, assume or suffer to exist any
Lien upon, in or against, or pledge of, any of their properties or assets or any
of their shares, securities or other equity or ownership or partnership
interests, whether now owned or hereafter acquired, (v) become a party to any
contract, agreement or undertaking with any Person other than this Agreement and
any employment agreements with their employees or (vi) permit RMS to own less
than 100% of the their issued and outstanding shares of capital stock.
 
36

--------------------------------------------------------------------------------


 
7.13 Inactive Subsidiaries


The Inactive Subsidiaries shall not (i) engage in any business operations or
activities, (ii) own or possess any properties or assets other than the minimum
capitalization requirements of such jurisdictions, (iii) become liable or
obligated for any Indebtedness, liabilities or other obligations of any kind,
direct or contingent, whether or not required to be reflected on a balance
sheet, (iv) create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of their properties or assets or any of their shares,
securities or other equity or ownership or partnership interests, whether now
owned or hereafter acquired, (v) become a party to any contract, agreement or
undertaking with any Person other than this Agreement and any employment
agreements with their employees, (vi) permit RMS or HMP, as applicable, to own
less than 100% of the their issued and outstanding shares of capital stock.
 
VIII.
EVENTS OF DEFAULT



The occurrence of any one or more of the following shall constitute an “Event of
Default”:


(a) The Credit Parties shall fail to pay any amount on the Obligations or
provided for in any Loan Document when due (whether on any payment date, at
maturity, by reason of acceleration, by notice of intention to prepay, by
required prepayment or otherwise);


(b) any representation, statement or warranty made or deemed made by any Credit
Party in any Loan Document or in any other certificate, document, report or
opinion delivered in conjunction with any Loan Document to which it is a party,
shall not be true and correct in all material respects or shall have been false
or misleading in any material respect on the date when made or deemed to have
been made (except to the extent already qualified by materiality, in which case
it shall be true and correct in all respects and shall not be false or
misleading in any respect);


(c) any Credit Party or other party thereto other than Lender shall be in
material violation, breach or default of, or shall fail to perform, observe or
comply with any covenant, obligation or agreement set forth in, any Loan
Document and such violation, breach, default or failure shall not be cured
within the applicable period set forth in the applicable Loan Document; provided
that, with respect to the affirmative covenants set forth in Article VI (other
than Sections 6.1(c), 6.2, 6.3, 6.5, 6.8, 6.9, 6.11, and 6.16 for which there
shall be no cure period), there shall be a fifteen (15) calendar day cure period
commencing from the earlier of (i) Receipt by such Person of written notice of
such breach, default, violation or failure, and (ii) the time at which such
Person or any authorized officer thereof knew or became aware, or should have
known or been aware, of such failure, violation, breach or default but no
Advances will be made during the cure period;
 
37

--------------------------------------------------------------------------------




(d) (i) any of the Loan Documents ceases to be in full force and effect, or (ii)
any Lien created thereunder ceases to constitute a valid perfected first
priority Lien on the Collateral in accordance with the terms thereof, or Lender
ceases to have a valid perfected first priority security interest in any of the
Collateral or any securities pledged to Lender pursuant to the Security
Documents other than resulting from Lender’s failure to file a continuation
statement under the Uniform Commercial Code;


(e) one or more tax assessments, judgments or decrees is rendered against any
Credit Party in an amount in excess of $25,000 individually or $50,000 in the
aggregate at any one time, which is/are not satisfied, stayed, vacated or
discharged of record within thirty (30) calendar days of being rendered but no
Advances will be made before the judgment is stayed, vacated or discharged;


(f) (i) any default occurs, which is not cured or waived, (a) in the payment of
any amount with respect to any Indebtedness (other than the Obligations) of any
Credit Party in excess of $25,000, (b) in the performance, observance or
fulfillment of any material provision contained in any material agreement,
contract, document or instrument to which any of the Credit Parties is a party
or to which any of their properties or assets are subject or bound under or
pursuant to which any Indebtedness was issued, created, assumed, guaranteed or
secured and such default continues for more than any applicable grace period or
permits the holder of any Indebtedness in excess of $25,000 to accelerate the
maturity thereof, or (c) in the performance, observance or fulfillment of any
material provision contained in any agreement, contract, document or instrument
between any Credit Party and Lender or any Affiliate of Lender (other than the
Loan Documents), or (ii) any Indebtedness of any Credit Party in excess of
$25,000 is declared to be due and payable or is required to be prepaid (other
than by a regularly scheduled payment) prior to the stated maturity thereof, or
any obligation of such Person for the payment of Indebtedness (other than the
Obligations) in excess of $25,000 is not paid when due or within any applicable
grace period, or any such obligation in excess of $25,000 becomes or is declared
to be due and payable before the expressed maturity thereof, or there occurs an
event which, with the giving of notice or lapse of time, or both, would cause
any such obligation to become, or allow any such obligation to be declared to
be, due and payable;


(g) any Credit Party shall (i) be unable to pay its debts generally as they
become due, (ii) have total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) that exceed its assets, at a Fair
Valuation, (iii) have an unreasonably small capital base with which to engage in
its anticipated business, (iv) file a petition under any insolvency statute,
(v) make a general assignment for the benefit of its creditors, (vi) commence a
proceeding for the appointment of a receiver, trustee, liquidator or conservator
of itself or of the whole or any substantial part of its property, or (vii) file
a petition seeking reorganization or liquidation or similar relief under any
Debtor Relief Law or any other applicable law or statute;
 
38

--------------------------------------------------------------------------------




(h) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any Credit Party or the whole or any substantial part of any such Person’s
properties, which shall continue unstayed and in effect for a period of
forty-five (45) calendar days, (B) shall approve a petition filed against any
Credit Party seeking reorganization, liquidation or similar relief under the any
Debtor Relief Law or any other applicable law or statute, which is not dismissed
within forty-five (45) calendar days or, (C) under the provisions of any Debtor
Relief Law or other applicable law or statute, assume custody or control of any
Credit Party or of the whole or any substantial part of any such Person’s
properties, which is not irrevocably relinquished within forty-five (45)
calendar days, or (ii) there is commenced against any Credit Party any
proceeding or petition seeking reorganization, liquidation or similar relief
under any Debtor Relief Law or any other applicable law or statute and either
(A) any such proceeding or petition is not unconditionally dismissed within
forty-five (45) calendar days after the date of commencement, or (B) any Credit
Party takes any action to indicate its approval of or consent to any such
proceeding or petition, but no Advances will be made before any such order,
judgment or decree described above is stayed, vacated or discharged, any such
petition described above is dismissed, or any such custody or control described
above is relinquished;


(i) (a) any Change of Control occurs or any agreement or commitment to cause or
that may result in any such Change of Control is entered into, (b) any Material
Adverse Effect, or Material Adverse Change occurs or is reasonably expected to
occur, or (c) any Credit Party ceases a material portion of its business
operations as currently conducted;


(j) Lender receives any indication or evidence that any Credit Party may have
directly or indirectly been engaged in any type of activity which, in Lender’s
judgment, might result in forfeiture of any property to any Governmental
Authority which shall have continued unremedied for a period of ten (10)
Business Days after written notice from Lender (but no Advances will be made
before any such activity ceases);


(k) an Event of Default occurs under any other Loan Document;


   (l) uninsured damage to, or loss, theft or destruction of, any portion of the
Collateral occurs that exceeds $50,000 in the aggregate;


(m) any Credit Party or any of their respective directors or senior officers is
criminally indicted or convicted under any law that could lead to a forfeiture
of any Collateral;


(n) the issuance of any process for levy, attachment or garnishment or execution
with respect to an amount owing of at least $25,000 upon or prior to any
judgment against any Credit Party or any of its properties or assets which is
not stayed or removed within ten (10) Business Days;


(o) the approval or clearance of any product or device manufactured, imported,
marketed, distributed or sold by any Credit Party is withdrawn by the United
States Food and Drug Administration, which withdrawal is reasonably expected to
result in a Material Adverse Effect or Material Adverse Change;
 
39

--------------------------------------------------------------------------------




(p) any product or device manufactured, imported, marketed, distributed or sold
by any Credit Party is recalled or withdrawn by such Credit Party or ordered or
directed by any Governmental Authority, which recall or withdrawal is reasonably
expected to result in a Material Adverse Effect or Material Adverse Change; or


(q) any Credit Party does, or enters into or becomes a party to any agreement or
commitment to do, or cause to be done, any of the things described in this
Article VIII or otherwise prohibited by any Loan Document (subject to any cure
periods set forth therein);


then, and in any such event, notwithstanding any other provision of any Loan
Document, Lender may, without notice or demand, do any of the following: (i)
terminate its obligations to make Advances hereunder, whereupon the same shall
immediately terminate and (ii) elect all or any of the Loans and/or Notes, all
interest thereon and all other Obligations to be due and payable immediately
(except in the case of an Event of Default under Section 8(d), (g), (h) or
(i)(iii), in which event all of the foregoing shall automatically and without
further act by Lender be due and payable, provided that, with respect to
non-material breaches or violations that constitute Events of Default under
clause (ii) of Section 8(d), there shall be a five (5) Business Day cure period
but no Advances will be made during any such cure period) commencing from the
earlier of (A) Receipt by the applicable Person of written notice of such breach
or violation or of any event, fact or circumstance constituting or resulting in
any of the foregoing, and (B) the time at which such Person or any authorized
officer thereof knew or became aware, or should have known or been aware, of
such breach or violation and resulting Event of Default or of any event, fact or
circumstance constituting or resulting in any of the foregoing, in each case
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower.
 
IX.
RIGHTS AND REMEDIES AFTER DEFAULT

 
9.1 Rights and Remedies


(a) In addition to the acceleration provisions set forth in Article VIII above,
upon the occurrence and continuation of an Event of Default, Lender shall have
the right to exercise any and all rights, options and remedies provided for in
the Loan Documents, under the UCC or at law or in equity, including, without
limitation, the right to (i) apply any property of the Credit Parties held by
Lender to reduce the Obligations, (ii) foreclose the Liens created under the
Security Documents, (iii) realize upon, take possession of and/or sell any
Collateral or securities pledged with or without judicial process, (iv) exercise
all rights and powers with respect to the Collateral as any Credit Party, as
applicable, might exercise, (v) collect and send notices regarding the
Collateral, with or without judicial process, (vi) by its own means or with
judicial assistance, enter any premises at which Collateral and/or pledged
securities are located, or render any of the foregoing unusable or dispose of
the Collateral and/or pledged securities on such premises without any liability
for rent, storage, utilities, or other sums, and no Credit Party shall resist or
interfere with such action, (vii) at the Credit Parties’ expense, require that
all or any part of the Collateral be assembled and made available to Lender at
any place designated by Lender, (viii) reduce or otherwise change the Facility
Cap, (ix) assess the Non-Compliance Fee, and/or (x) relinquish or abandon any
Collateral or securities pledged or any Lien thereon. Notwithstanding any
provision of any Loan Document, Lender, in its sole discretion, shall have the
right, at any time that any Credit Party fails to do so, and from time to time,
without prior notice, to: (i) obtain insurance covering any of the Collateral to
the extent required hereunder; (ii) pay for the performance of any of
Obligations; (iii) discharge taxes or Liens on any of the Collateral that are in
violation of any Loan Document unless the Credit Parties are in good faith with
due diligence by appropriate proceedings contesting those items; and (iv) pay
for the maintenance and preservation of the Collateral, including the payment of
rent, warehouse fees, insurance or other charges under any Landlord Waiver and
Consent or Warehouse Waiver and Consent. Such expenses and advances shall be
added to the Obligations until reimbursed to Lender and shall be secured by the
Collateral, and such payments by Lender shall not be construed as a waiver by
Lender of any Event of Default or any other rights or remedies of Lender.
 
40

--------------------------------------------------------------------------------




(b)  Each Credit Party agrees that notice received by it at least ten (10)
calendar days before the time of any intended public sale, or the time after
which any private sale or other disposition of Collateral is to be made, shall
be deemed to be reasonable notice of such sale or other disposition. If
permitted by applicable law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to any Credit Party. At any sale or
disposition of Collateral or securities pledged, Lender may (to the extent
permitted by applicable law) purchase all or any part thereof free from any
right of redemption by the Credit Parties which right is hereby waived and
released. Each Credit Party covenants and agrees not to, and not to permit or
cause any of its Subsidiaries to, interfere with or impose any obstacle to
Lender’s exercise of its rights and remedies with respect to the Collateral.
Lender, in dealing with or disposing of the Collateral or any part thereof,
shall not be required to give priority or preference to any item of Collateral
or otherwise to marshal assets or to take possession or sell any Collateral with
judicial process.
 
9.2 Application of Proceeds


In addition to any other rights, options and remedies Lender has under the Loan
Documents, the UCC, at law or in equity, all dividends, interest, rents, issues,
profits, fees, revenues, income and other proceeds collected or received from
collecting, holding, managing, renting, selling, or otherwise disposing of all
or any part of the Collateral or any proceeds thereof upon exercise of its
remedies hereunder shall be applied in the following order of priority:
(i) first, to the payment of all costs and expenses of such collection, storage,
lease, holding, operation, management, sale, disposition or delivery and of
conducting the Credit Parties’ business and of maintenance, repairs,
replacements, alterations, additions and improvements of or to the Collateral,
and to the payment of all sums which Lender may be required or may elect to pay,
if any, for taxes, assessments, insurance and other charges upon the Collateral
or any part thereof, and all other payments that Lender may be required or
authorized to make under any provision of this Agreement (including, without
limitation, in each such case, in-house documentation and diligence fees and
legal expenses, search, audit, recording, professional and filing fees and
expenses and reasonable attorneys' fees and all expenses, liabilities and
advances made or incurred in connection therewith); (ii) second, to the payment
of all Obligations as provided herein; (iii) third, to the satisfaction of
Indebtedness secured by any subordinate security interest of record in the
Collateral if written notification of demand therefore is received before
distribution of the proceeds is completed, provided, that, if requested by
Lender, the holder of a subordinate security interest shall furnish reasonable
proof of its interest, and unless it does so, Lender need not address its
claims; and (iv) fourth, to the payment of any surplus then remaining to the
Credit Parties, unless otherwise provided by law or directed by a court of
competent jurisdiction, provided that the Credit Parties shall be liable for any
deficiency if such proceeds are insufficient to satisfy the Obligations or any
of the other items referred to in this section.
 
41

--------------------------------------------------------------------------------


 
9.3 Rights of Lender to Appoint Receiver


Without limiting and in addition to any other rights, options and remedies
Lender has under the Loan Documents, the UCC, at law or in equity, upon the
occurrence and continuation of an Event of Default, Lender shall have the right
to apply for and have a receiver appointed by a court of competent jurisdiction
in any action taken by Lender to enforce its rights and remedies in order to
manage, protect, preserve, sell or dispose the Collateral and continue the
operation of the business of the Credit Parties and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.
 
9.4 Rights and Remedies not Exclusive


Lender shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Lender may at any time pursue, relinquish, subordinate or
modify, and such determination will not in any way modify or affect any of
Lender’s rights, Liens or remedies under any Loan Document, applicable law or
equity. The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Lender described in
any Loan Document are cumulative and are not alternative to or exclusive of any
other rights or remedies which Lender otherwise may have. The partial or
complete exercise of any right or remedy shall not preclude any other further
exercise of such or any other right or remedy.
 
X.
WAIVERS AND JUDICIAL PROCEEDINGS

 
10.1 Waivers


Except as expressly provided for herein, each Credit Party hereby waives setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. To the extent permitted by applicable law, each Credit Party hereby
waives any and all defenses and counterclaims it may have or could interpose in
any action or procedure brought by Lender to obtain an order of court
recognizing the assignment of, or Lien of Lender in and to, any Collateral. With
respect to any action hereunder, Lender conclusively may rely upon, and shall
incur no liability to any Credit Party in acting upon, any request or other
communication that Lender reasonably believes to have been given or made by a
person authorized on any Credit Party's behalf, whether or not such person is
listed on the incumbency certificate delivered pursuant to Section 4.1 hereof. 
In each such case, each Credit Party hereby waives the right to dispute Lender's
action based upon such request or other communication, absent manifest error.
 
42

--------------------------------------------------------------------------------


 
10.2 Delay; No Waiver of Defaults


No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Lender’s part in enforcing any such provision
shall affect the liability of any Credit Party or operate as a waiver of such
provision or affect the liability of any Credit Party or preclude any other or
further exercise of such provision. No waiver by any party to any Loan Document
of any one or more defaults by any other party in the performance of any of the
provisions of any Loan Document shall operate or be construed as a waiver of any
future default, whether of a like or different nature, and each such waiver
shall be limited solely to the express terms and provisions of such waiver.
Notwithstanding any other provision of any Loan Document, by completing the
Closing under this Agreement and/or by making Advances, Lender does not waive
any breach of any representation or warranty under any Loan Document, and all of
Lender’s claims and rights resulting from any such breach or misrepresentation
are specifically reserved.
 
10.3 Jury Waiver


EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.
 

 
10.4 
Cooperation in Discovery and Litigation



In any litigation, arbitration or other dispute resolution proceeding relating
to any Loan Document, each Credit Party waives any and all defenses, objections
and counterclaims it may have or could interpose with respect to (i) any of its
directors, officers, employees or agents being deemed to be employees or
managing agents of any Credit Party for purposes of all applicable law or court
rules regarding the production of witnesses by notice for testimony (whether in
a deposition, at trial or otherwise), (ii) Lender’s counsel examining any such
individuals as if under cross-examination and using any discovery deposition of
any of them as if it were an evidence deposition, and/or (iii) using all
commercially reasonable efforts to produce in any such dispute resolution
proceeding, at the time and in the manner requested by Lender, all Persons,
documents (whether in tangible, electronic or other form) and/or other things
under its control and relating to the dispute.
 
43

--------------------------------------------------------------------------------


 
XI.
EFFECTIVE DATE AND TERMINATION

 
11.1 Termination and Effective Date Thereof


(a) Subject to Lender’s right to terminate and cease making Advances upon or
after any Event of Default, this Agreement shall continue in full force and
effect until the full performance and indefeasible payment in full in cash of
all Obligations, unless terminated sooner as provided in this Section 11.1.
Borrower may terminate this Agreement at any time upon not less than sixty
calendar days’ prior written notice to Lender and upon full performance and
indefeasible payment in full in cash of all Obligations on or prior to such
sixtieth calendar day after Receipt by Lender of such written notice. All of the
Obligations shall be immediately due and payable upon any such termination on
the termination date stated in any notice of termination (the “Termination
Date”); provided that, notwithstanding any other provision of any Loan Document,
the Termination Date shall be effective no earlier than the first Business Day
of the month following the expiration of the sixty calendar days’ prior written
notice period. Notwithstanding any other provision of any Loan Document, no
termination of this Agreement shall affect Lender’s rights or any of the
Obligations existing as of the effective date of such termination, and the
provisions of the Loan Documents shall continue to be fully operative until the
Obligations have been fully performed and indefeasibly paid in cash in full. The
Liens granted to Lender under the Security Documents and the financing
statements filed pursuant thereto and the rights and powers of Lender shall
continue in full force and effect notwithstanding the fact that Borrower’s
borrowings hereunder may from time to time be in a zero or credit position until
all of the Obligations have been fully performed and indefeasibly paid in full
in cash. Once all of the Obligations have been fully performed and indefeasibly
paid in full in cash, Lender agrees to promptly terminate any and all effective
financing statements or other filings made with any governmental agency to
perfect Lender’s security interest in the Collateral.
 
(b) If the Revolving Facility is terminated for any reason, including (without
limitation) if (i) Borrower terminates the Revolving Facility under this Section
11.1, (ii) Borrower voluntarily or involuntarily repays the Obligations (other
than reductions to zero of the outstanding balance of the Revolving Facility
resulting from the ordinary course operation of the provisions of Section 2.5),
whether by virtue of Lender’s exercising its right of set off or otherwise;
(iii) the Obligations are accelerated by Lender (each of the events described in
(i), (ii) and (iii) above being hereinafter referred to as, a “Revolver
Termination”), then at the effective date of any such Revolver Termination,
Borrower shall pay Lender (in addition to the then outstanding principal,
accrued interest and other Obligations relating to the Revolving Facility
pursuant to the terms of this Agreement and any other Loan Document), to
compensate Lender for the loss of bargain and not as a penalty, an amount equal
to the applicable Minimum Termination Fee.
 
44

--------------------------------------------------------------------------------


 
11.2 Survival


All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by any Credit Party in any Loan Document shall survive the
execution and delivery of the Loan Documents, the Closing, the making of the
Advances and any termination of this Agreement until all Obligations are fully
performed and indefeasibly paid in full in cash and, except as provided in the
following sentence, shall then terminate. The obligations and provisions of
Sections 3.4, 3.5, 6.13, 10.1, 10.3, 11.1, 11.2, 12.4, 12.7 and 12.10 shall
survive termination of the Loan Documents and any payment, in full or in part,
of the Obligations.
 
XII.
MISCELLANEOUS

 
12.1 Governing Law; Jurisdiction; Service of Process; Venue


The Loan Documents shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to its choice of
law provisions. Any judicial proceeding against any Credit Party with respect to
the Obligations, any Loan Document or any related agreement may be brought in
any federal or state court of competent jurisdiction located in the State of
Maryland. By execution and delivery of each Loan Document to which it is a
party, each Credit Party (i) accepts the non-exclusive jurisdiction of the
aforesaid courts and irrevocably agrees to be bound by any judgment rendered
thereby, (ii) waives personal service of process, (iii) agrees that service of
process upon it may be made by certified or registered mail, return receipt
requested, pursuant to Section 12.5 hereof, (iv) waives any objection to
jurisdiction and venue of any action instituted hereunder and agrees not to
assert any defense based on lack of jurisdiction, venue or convenience, and (v)
agrees that this loan was made in Maryland, that Lender has accepted in Maryland
the Loan Documents executed by the Credit Parties and has disbursed Advances
under the Loan Documents in Maryland. Nothing shall affect the right of Lender
to serve process in any manner permitted by law or shall limit the right of
Lender to bring proceedings against any Credit Party in the courts of any other
jurisdiction having jurisdiction. Any judicial proceedings against Lender
involving, directly or indirectly, the Obligations, any Loan Document or any
related agreement shall be brought only in a federal or state court located in
the State of Maryland. All parties acknowledge that they participated in the
negotiation and drafting of this Agreement and that, accordingly, no party shall
move or petition a court construing this Agreement to construe it more
stringently against one party than against any other.
 
45

--------------------------------------------------------------------------------


 
12.2 Successors and Assigns; Participations; New Lenders
 
The Loan Documents shall inure to the benefit of Lender, Transferees and all
future holders of the Loan, any Note, the Obligations and/or any of the
Collateral, and each of their respective successors and assigns. Each Loan
Document shall be binding upon the Persons’ other than Lender that are parties
thereto and their respective successors and assigns, and no such Person may
assign, delegate or transfer any Loan Document or any of its rights or
obligations thereunder without the prior written consent of Lender. No rights
are intended to be created under any Loan Document for the benefit of any third
party, creditor or incidental beneficiary of any Credit Party. Nothing contained
in any Loan Document shall be construed as a delegation to Lender of any other
Person’s duty of performance. EACH CREDIT PARTY ACKNOWLEDGES AND AGREES THAT
LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE,
AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR
ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, LOANS, ANY NOTE,
THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS (EACH SUCH TRANSFEREE,
ASSIGNEE OR PURCHASER, A “TRANSFEREE”). Each Transferee shall have all of the
rights and benefits with respect to the Loans, Obligations, any Notes,
Collateral and/or Loan Documents held by it as fully as if the original holder
thereof, and either Lender or any Transferee may be designated as the sole agent
to manage the transactions and obligations contemplated therein; provided that,
notwithstanding anything to the contrary in any Loan Document, Borrower shall
not be obligated to pay under this Agreement to any Transferee any sum in excess
of the sum which Borrower would have been obligated to pay to Lender had such
participation not been effected. Lender shall notify Borrower in writing of any
such transfer before Lender or Transferee may declare an Event of Default or
assess any late fees, default interest or other similar remedies for the failure
to pay the appropriate party. Notwithstanding any other provision of any Loan
Document, Lender may disclose to any Transferee all information, reports,
financial statements, certificates and documents obtained under any provision of
any Loan Document, provided, that, such Transferee agrees to be bound the
confidentiality provisions set forth in Section 12.10 of this Agreement.
 
12.3 Application of Payments


To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other Person under any Debtor Relief Law, common law or
equitable cause or any other law, then the Obligations intended to be satisfied
by such payment shall be revived and shall continue as if such payment had not
been received by Lender. Any payments with respect to the Obligations received
shall be credited and applied in such manner and order as Lender shall decide in
its sole discretion.
 
12.4 Indemnity


Each of the Credit Parties jointly and severally shall indemnify Lender, its
Affiliates and its and their respective managers, members, officers, employees,
Affiliates, agents, representatives, successors, assigns, accountants and
attorneys (collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document
or any agreement, document or transaction contemplated thereby, whether or not
such Indemnified Person is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of such
Indemnified Person. If any Indemnified Person uses in-house counsel for any
purpose for which any Credit Party is responsible to pay or indemnify, each
Credit Party expressly agrees that its indemnification obligations include the
allocable costs of such in-house counsel. Lender agrees to give the Credit
Parties reasonable notice of any event of which Lender becomes aware for which
indemnification may be required under this Section 12.4, and Lender may elect
(but is not obligated) to direct the defense thereof, provided that the
selection of counsel shall be subject to the Credit Parties’ consent, which
consent shall not be unreasonably withheld or delayed. Any Indemnified Person
may, in its reasonable discretion, take such actions as it deems necessary and
appropriate to investigate, defend or settle any event or take other remedial or
corrective actions with respect thereto as may be necessary for the protection
of such Indemnified Person or the Collateral. Notwithstanding the foregoing, if
any Insurer agrees to undertake the defense of an event (an “Insured Event”),
Lender agrees not to exercise its right to select counsel to defend the event if
that would cause the Credit Parties’ Insurer to deny coverage; provided,
however, that Lender reserves the right to retain counsel to represent any
Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Lender obtains recovery from a third party other
than an Indemnified Person of any of the amounts that any Credit Party has paid
to Lender pursuant to the indemnity set forth in this Section 12.4, then Lender
shall promptly pay to the Credit Parties the amount of such recovery. 
 
46

--------------------------------------------------------------------------------


 
12.5 Notice


Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement (but, in the case of any Credit Party, to the
Borrower Agent at the Borrower Agent’s address so set forth), or at such other
address as such party may hereafter specify in a notice given in the manner
required under this Section 12.5. Any notice or request hereunder shall be given
only by, and shall be deemed to have been received upon (each, a “Receipt”):
(i) registered or certified mail, return receipt requested, on the date on which
received as indicated in such return receipt, (ii) delivery by a nationally
recognized overnight courier, one (1) Business Day after deposit with such
courier, or (iii) facsimile transmission or e-mail via the internet, in each
case upon telephone or further electronic communication from the recipient
acknowledging receipt (whether automatic or manual from recipient), as
applicable.
 
12.6 Severability; Captions; Counterparts; Facsimile Signatures


If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.
 
47

--------------------------------------------------------------------------------


 
12.7 Expenses


The Credit Parties shall pay, whether or not the Closing occurs, all costs and
expenses incurred by Lender and/or its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording, professional and filing fees and expenses and all other
out-of-pocket charges and expenses (including, without limitation, UCC and
judgment and tax lien searches and UCC filings and fees for post-Closing UCC and
judgment and tax lien searches and wire transfer fees and audit expenses), and
reasonable attorneys’ fees and expenses, (i) in any effort to enforce, protect
or collect payment of any Obligation or to enforce any Loan Document or any
related agreement, document or instrument, (ii) in connection with entering
into, negotiating, preparing, reviewing and executing the Loan Documents and/or
any related agreements, documents or instruments, (iii) arising in any way out
of administration of the Obligations, (iv) in connection with instituting,
maintaining, preserving, enforcing and/or foreclosing on Lender’s Liens in any
of the Collateral or securities pledged under the Loan Documents, whether
through judicial proceedings or otherwise, (v) in defending or prosecuting any
actions, claims or proceedings arising out of or relating to Lender’s
transactions with the Credit Parties, (vi) in seeking, obtaining or receiving
any advice with respect to its rights and obligations under any Loan Document
and any related agreement, document or instrument, and/or (vii) in connection
with any modification, restatement, supplement, amendment, waiver or extension
of any Loan Document and/or any related agreement, document or instrument. All
of the foregoing shall be charged to Borrower’s account and shall be part of the
Obligations. If Lender or any of its Affiliates uses in-house counsel for any
purpose under any Loan Document for which the Credit Parties are responsible to
pay or indemnify, each Credit Party expressly agrees that its Obligations
include the allocable costs of such in-house counsel Without limiting the
foregoing, the Credit Parties shall pay all taxes (other than taxes based upon
or measured by Lender’s income or revenues or any personal property tax), if
any, in connection with the issuance of any Note and the filing and/or recording
of any documents and/or financing statements.
 
12.8 Entire Agreement


This Agreement and the other Loan Documents to which any Credit Party is a party
constitute the entire agreement between any such Credit Party and Lender with
respect to the subject matter hereof and thereof, and supersede all prior
agreements and understandings, if any, relating to the subject matter hereof or
thereof. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing
signed by the Credit Parties and Lender. No provision of this Agreement may be
changed, modified, amended, restated, waived, supplemented, discharged, canceled
or terminated orally or by any course of dealing or in any other manner other
than by an agreement in writing signed by Lender and the Credit Parties. Each
party hereto acknowledges that it has been advised by counsel in connection with
the negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.
 
48

--------------------------------------------------------------------------------


 
12.9 Lender Approvals


Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Lender with respect to any matter that is subject of any Loan
Document may be granted or withheld by Lender in its sole and absolute
discretion.
 
12.10 Confidentiality and Publicity


(a)  Except as required by law, Lender and Lender’s agents shall hold all
non-public, proprietary or confidential information (which has been identified
as such by the Credit Parties) obtained pursuant to the requirements of this
Agreement in accordance with their customary procedures for handling
confidential information of this nature for a public company and in accordance
with safe and sound lending practices; however, Lender and Lender’s agents may
disclose any such information to their Affiliates, outside auditors, counsel,
consultants, operators, rating agencies, lenders and funding sources and other
professional advisors in connection with this Agreement, or as required in
connection with any contemplated sale, assignment or transfer of any Note,
Obligations or the Collateral, or as required or requested by any governmental
authority or representative thereof or in connection with the enforcement hereof
or of any other Loan Document or pursuant to legal process; provided, however,
that any proposed Transferee shall have agreed in writing to be bound by the
terms of this Section 12.10. RMS has caused all such non-public, proprietary or
confidential information to be delivered to Lender and its agents in reliance
upon this subsection (a) and upon Rule 100(b)(2)(ii) of Regulation FD as
promulgated by the Securities and Exchange Commission.
Notwithstanding the foregoing, but subject to subsection (b) below, immediately
upon the Closing Date, or upon any material change thereafter, the Borrower
intends to disclose the terms of the Revolving Facility in a press release and
intends to file the agreement, or subsequent amendments thereof with the SEC.


(b) Each Credit Party agrees to submit to Lender and Lender reserves the right
to review and approve upon all materials that such Credit Party or any of its
Affiliates prepares that contain Lender’s name or describe or refer to any Loan
Document, any of the terms thereof or any of the transactions contemplated
thereby. However, Lender agrees that such approval shall not be unreasonably
withheld and that the Borrower shall be permitted to make required public
filings if in the opinion of Borrower’s Legal Counsel such disclosures are
required by law. No Credit Party shall, and shall not permit any of its
Affiliates to, use Lender’s name (or the name of any of Lender’s Affiliates) in
connection with any of its business operations, including without limitation,
advertising, marketing or press releases or such other similar purposes, without
Lender’s prior written consent. Nothing contained in any Loan Document is
intended to permit or authorize Borrower or any of its Affiliates to contract on
behalf of Lender.


(c) Each Credit Party hereby agrees that Lender or any Affiliate of Lender may
(i) disclose a general description of transactions arising under the Loan
Documents for advertising, marketing or other similar purposes and (ii) use such
Credit Party’s name, logo or other indicia germane to such party in connection
with such advertising, marketing or other similar purposes.
 
49

--------------------------------------------------------------------------------


 
12.11 Release of Lender


Notwithstanding any other provision of any Loan Document, each Credit Party
voluntarily, knowingly, unconditionally and irrevocably, with specific and
express intent, for and on behalf of itself, its managers, members, directors,
officers, employees, stockholders, Affiliates, agents, representatives,
accountants, attorneys, successors and assigns and their respective Affiliates
(collectively, the “Releasing Parties”), hereby fully and completely releases
and forever discharges the Indemnified Parties and any other Person or Insurer
which may be responsible or liable for the acts or omissions of any of the
Indemnified Parties, or who may be liable for the injury or damage resulting
therefrom (collectively, with the Indemnified Parties, the “Released Parties”),
of and from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties as of the date of the Closing.
Each Credit Party acknowledges that the foregoing release is a material
inducement to Lender’s decision to extend to Borrower the financial
accommodations hereunder and has been relied upon by Lender in agreeing to make
the Advances.
 

 
12.12
Agent



Lender and its successors and assigns hereby (i) designate and appoint
CapitalSource Finance LLC, a Delaware limited liability company, and its
successors and assigns ("CapitalSource"), to act as agent for Lender and its
successors and assigns under this Agreement and all other Loan Documents, (ii)
irrevocably authorize CapitalSource to take all actions on its behalf under the
provision of this Loan Agreement and all other Loan Documents, and (iii) to
exercise all such powers and rights, and to perform all such duties and
obligations hereunder and thereunder.  CapitalSource, on behalf of Lender, shall
hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to this Agreement and all other Loan Documents. 
Each Credit Party acknowledges that Lender and its successors and assigns
transfer and assign to CapitalSource the right to act as Lender's agent to
enforce all rights and perform all obligations of Lender contained herein and in
all of the other Loan Documents.  Each Credit Party shall within ten (10)
Business Days after Lender's reasonable request, take such further actions,
obtain such consents and approvals and duly execute and deliver such further
agreements, amendments, assignments, instructions or documents as Lender may
request to evidence the appointment and designation of CapitalSource as agent
for Lender and other financial institutions from time to time party hereto and
to the other Loan Documents.
 

 
12.13
Agreement Controls



In the event of any inconsistency between this Agreement and any other Loan
Documents, the terms of this Agreement shall control.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
50

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties has duly executed this Revolving Credit
and Security Agreement as of the date first written above.
 

       CREDIT PARTIES: RITA MEDICAL SYSTEMS, INC.  
   
   
    By:   /s/ Michael Angel  

--------------------------------------------------------------------------------

Name: Michael Angel   Its: Chief Financial Officer

 

       
HORIZON MEDICAL PRODUCTS, INC.
 
   
   
    By:   /s/ Michael Angel  

--------------------------------------------------------------------------------

Name: Michael Angel   Its: Treasurer

 

        RITA MEDICAL SYSTEMS NETHERLANDS, BV  
   
   
    By:   /s/ Michael Angel  

--------------------------------------------------------------------------------

Name: Michael Angel   Its: Treasurer

 

      RITA MEDICAL SYSTEMS FRANCE, S.A.R.L.  
   
   
    By:   /s/ Michael Angel  

--------------------------------------------------------------------------------

Name: Michael Angel   Its: Treasurer


 
51

--------------------------------------------------------------------------------


 

      BORROWER AGENT: RITA MEDICAL SYSTEMS, INC.  
   
   
    By:   /s/ Michael Angel  

--------------------------------------------------------------------------------

Name: Michael Angel   Its: Chief Financial Officer       Address for Notices:  
46421 Landing Parkway   Fremont, CA 94538   Attention: Michael Angel  
Telephone: (510) 771-0402   Fax: (510) 771-0461

 

      LENDER: CAPITALSOURCE FINANCE LLC  
   
   
    By:   /s/ Keith D. Reuben  

--------------------------------------------------------------------------------

Name: Keith D. Reuben   Its: President       Address for Notices:  
CapitalSource Finance LLC   4445 Willard Avenue, 12th Floor   Chevy Chase, MD
20815   Attention: HSB, Portfolio Manager   Telephone:  (301) 841-2700   Fax::
(301) 841-2340

 
52

--------------------------------------------------------------------------------



Schedule 6.8


Further Assurances/Post Closing


Evidence of the release of the following security interests in intellectual
property within 45 days of the Closing Date:
a. Transamerica Business Credit Corporation
b. Venture Lending
Evidence of the assignment of rights as to US Patent No. 6,622,731 within 45
days of the Closing Date
Evidence of the assignment of US Patent No. 5,935,123 to RMS within 45 days of
the Closing Date

 
53

--------------------------------------------------------------------------------



ANNEX I
 
FINANCIAL COVENANTS






1) Minimum EBITDA


At no time shall Borrower permit its EBITDA for the Test Period ending on the
date of such determination to be less than the following amounts for each Test
Period ending during the following periods:


January 31, 2006 - December 31, 2006 ($325,000)


January 31, 2007 - December 31, 2007 ($150,000)


January 31, 2008 - December 31, 2008 $62,500
 
2) Minimum Liquidity 


Borrower shall have a minimum liquidity (“Minimum Liquidity”) of not less than
(i) $2,500,000 at the Closing and at all times through the date Borrower is
first required to deliver a Compliance Certificate under this Agreement and (ii)
at all times thereafter the amount determined as set forth below by reference to
Borrower’s EBITDA for the most recent Test Period as set forth on the Compliance
Certificate required to be delivered for such Test Period:
 
 
EBITDA
   
 
Required Minimum Liquidity
($325,000) to ($150,000)
$2,500,000
($149,999) to $150,000
$2,000,000
$150,001 to $500,000
$1,500,000
Greater than $500,000
$1,000,000

 
Borrower’s compliance with this covenant shall be required to be satisfied as
follows: (i) first pursuant to the application of the Required Liquidity Reserve
against the required Minimum Liquidity amount and (ii) with any shortfall from
(i) above being satisfied by Available Cash. Notwithstanding any provision of
this covenant to the contrary, Minimum Liquidity shall be $2,500,000 for any
Test Period (or portion thereof) for which Borrower shall fail to submit a
Compliance Certificate on or before the date required by Section 6.1(a).
 

--------------------------------------------------------------------------------




For purposes of the covenants set forth in this Annex I, the terms listed below
shall have the following meanings:


“Available Cash” shall mean, for and on any date, the sum without duplication of
the following for Borrower: (a) unrestricted cash on hand on such date, (b) Cash
Equivalents held on such date, and (c) the unborrowed Availability (after taking
into account the amount of the Required Liquidity Reserve and any other reserves
established hereunder) on and as of such date).


“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than six months from the date
of acquisition, (b) U.S. dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at
least P-2 or the equivalent thereof in each case with maturities of not more
than six months from the date of acquisition (any bank meeting the
qualifications specified in clauses (b)(i) or (ii), an “Approved Bank”),
(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a), above, entered into
with any Approved Bank, (d) commercial paper issued by any Approved Bank or by
the parent company of any Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within six months after the date of acquisition and (e) investments in money
market funds substantially all of whose assets are comprised of securities of
the type described in clauses (a) through (d) above.
 
“EBITDA” shall mean, for any Test Period, without duplication and on a
consolidated basis, Net Income or Loss of Borrower determined in accordance with
GAAP, adjusted as stated in the following two sentences, all as determined in
accordance with GAAP. There shall be positive adjustments to reverse the
negative impact on Net Income (or Loss) for the following items: (a) Interest
Expense, (b) taxes on income, whether paid, payable or accrued, (c) depreciation
expense, (d) amortization expense, (e) non-cash stock compensation expenses
including FASB 123R and charges associated with stock warrants, (f) non-cash
asset impairment charges including intangible assets, goodwill, and equipment,
(g) loss from any sale of assets other than sales in the ordinary course of
business, (h) non-cash income statement provision for excess and obsolete
inventories (determined on a consistent basis with the amount reflected in the
Statement of Cash Flows included in the Borrower’s SEC filings), (i) non-cash
losses included for unconsolidated subsidiaries accounted for under the equity
method, (j) one-time restructure charges approved by the Lender in writing
(which approval shall not be unreasonably withheld) and (k) all other non-cash,
non-recurring charges and expenses, but excluding adjustments for other accruals
for cash expenses made in the ordinary course of business. There shall be minus
adjustments to reverse the positive impact on Net Income or Loss for the
following items: (a) gains from any sale of assets, other than sales in the
ordinary course of business, (b) non-cash gains included for unconsolidated
subsidiaries accounted for under the equity method, and (c) other extraordinary
or non-recurring gains,.
 

--------------------------------------------------------------------------------


 
“Interest Expense” shall mean, for any Test Period, total interest expense
(including attributable to Capital Leases in accordance with GAAP) fees with
respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements.


“Net Income (or Loss)” shall mean, the net income (or loss) determined in
conformity with GAAP, provided that there shall be excluded (i) the income (or
loss) of any Person in which any other Person (other than Borrower) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to a Borrower by such Person, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Borrower or is merged into or
consolidated with a Borrower or that Person’s assets are acquired by a Borrower,
(iii) the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) compensation expense
resulting from the issuance of capital stock, stock options or stock
appreciation rights issued to former or current employees, including officers,
of a Borrower, or the exercise of such options or rights, in each case to the
extent the obligation (if any) associated therewith is not expected to be
settled by the payment of cash by a Borrower or any affiliate thereof, and
(v) compensation expense resulting from the repurchase of capital stock, options
and rights described in clause (iv) of this definition of Net Income.


“Required Liquidity Reserve” shall mean a reserve established against the
Borrowing Base at all times during the Term in the amount of $1,500,000;
provided, that such amount shall be reduced to $1,000,000 to the extent that
EBITDA for the most recent Test Period is greater than $500,000.


“Test Period” shall mean the three most recent elapsed calendar months then
ended (taken as one accounting period), or such other period as specified in the
Agreement or any Annex thereto.



--------------------------------------------------------------------------------



APPENDIX A
 
DEFINITIONS


“Acceptance Notice” shall have the meaning given such term in Section 6.13.


“Accounts” shall mean all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such other Person), including without
limitation, accounts, accounts receivables, monies due or to become due and
obligations in any form (whether arising in connection with contracts, contract
rights, Instruments, General Intangibles or Chattel Paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.


“Account Debtor” shall mean any Person who is obligated under an Account.


“Advance” shall mean a borrowing under the Revolving Facility. Any amounts paid
by Lender on behalf of any Credit Party under any Loan Document shall be an
Advance for purposes of the Agreement.


“Affiliate” shall mean, as to any Person, any other Person (a) that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, (b) who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person, or (iii) of any Person
described in clause (a) above with respect to such Person, or (c) which,
directly or indirectly through one or more intermediaries, is the beneficial or
record owner (as defined in Rule 13d-3 of the Securities Exchange Act of 1934,
as amended, as the same is in effect on the date hereof) of five percent (5%) or
more of any class of the outstanding voting stock, securities or other equity or
ownership interests of such Person. For purposes of this definition, the term
“control” (and the correlative terms, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, whether through ownership
of securities or other interests, by contract or otherwise. “Affiliate” shall
include any Subsidiary.


“Applicable Rate” shall mean the interest rates applicable from time to time to
Advances under the Agreement.


“Availability” shall have the meaning given such term in Section 2.1(a).


“Average Inventory” shall mean, for any Test Period, the amount determined by
dividing the sum of (A) “Total Inventory” as of the first day of such Test
Period and (B) “Total Inventory” as of the last day of such Test Period by 2.
For purposes of this definition, “Total Inventory” shall mean, as of any date of
determination, the amount of inventory, valued at the lower of cost or market,
which would be reflected on a balance sheet of Borrower prepared as of such date
in accordance with GAAP.
 

--------------------------------------------------------------------------------




"Borrower" shall have the meaning given such term in the Preamble hereof.


"Borrower Agent" shall have the meaning given such term in Section 3.6.


“Borrowing Base” shall mean, as of any date of determination, the sum of the
Borrowing Base for Eligible Inventory and the Borrowing Base for Eligible
Receivables.


“Borrowing Base for Eligible Inventory” shall mean, as of any date of
determination, the net value in U.S. Dollars of Eligible Inventory, valued at
the lower of cost or market, as determined with reference to the most recent
Borrowing Certificate and otherwise in accordance with this Agreement; provided,
however, that if as of such date the most recent Borrowing Certificate is of a
date more than four Business Days before or after such date, the Borrowing Base
for Eligible Inventory shall be determined by Lender in its Permitted
Discretion.


“Borrowing Base for Eligible Receivables” shall mean, as of any date of
determination the net collectible U.S. Dollar value of Eligible Receivables, as
determined with reference to the most recent Borrowing Certificate and otherwise
in accordance with this Agreement; provided, however, that if as of such date
the most recent Borrowing Certificate is of a date more than four Business Days
before or after such date, the Borrowing Base for Eligible Receivables shall be
determined by Lender in its Permitted Discretion.


“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A.


“Borrowing Date” shall have the meaning given such term in Section 2.4.


“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Federal Reserve or Lender is closed.


“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.


“Capitalized Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case, taken at the amount thereof accounted for as a
liability in accordance with GAAP.


“Change of Control” shall mean, with respect to any Credit Party, the occurrence
of any of the following: (i) a merger, consolidation, reorganization,
recapitalization or share or interest exchange, sale or transfer or any other
transaction or series of transactions in which its stockholders, managers,
partners or interest holders immediately prior to such transaction or series of
transactions receive, in exchange for the stock or interests owned by them,
cash, property or securities of the resulting or surviving entity or any
Affiliate thereof, and, as a result thereof, Persons who, individually or in the
aggregate, were holders of a majority or more of its voting stock, securities or
equity, partnership or ownership interests immediately prior to such transaction
or series of transactions hold less than a majority of the voting stock,
securities or other equity, partnership or ownership interests of the resulting
or surviving entity or such Affiliate thereof, calculated on a fully diluted
basis, (ii) a direct or indirect sale, transfer or other conveyance or
disposition, in any single transaction or series of transactions, of all or
substantially all of its assets, or (iii) any “change in/of control” or “sale”
or “disposition” or similar event as defined in any document governing
indebtedness of such Person which gives the holder of such indebtedness the
right to accelerate or otherwise require payment of such indebtedness prior to
the maturity date thereof.
 

--------------------------------------------------------------------------------




“Charter and Good Standing Documents” shall mean, for any Credit Party (i) a
copy of the certificate of incorporation or formation (or other charter
document) certified as of a date satisfactory to Lender before the Closing Date
by the applicable Governmental Authority of the jurisdiction of incorporation or
organization of such Credit Party, (ii) a copy of the bylaws or similar
organizational documents certified as of a date satisfactory to Lender before
the Closing Date by the corporate secretary or assistant secretary of such
Credit Party, (iii) an original certificate of good standing as of a date
acceptable to Lender issued by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Credit Party and of every
other jurisdiction in which the failure of a Credit Party to qualify would
reasonably be likely to have a Material Adverse Effect, and (iv) copies of the
resolutions of the Board of Directors or managers (or other applicable governing
body) and, if required, stockholders, members or other equity owners authorizing
the execution, delivery and performance of the Loan Documents to which any
Credit Party is a party, certified by an authorized officer of such Person as of
the Closing Date.


“Closing” shall mean the satisfaction, or written waiver by Lender, of all of
the conditions precedent set forth in the Agreement required to be satisfied
prior to the consummation of the transactions contemplated hereby.


“Closing Date” shall mean the date of this Agreement.


“Collateral” shall have the meaning given such term in Section 2.9.


“Collateral Management Fee” shall have the meaning given such term in Section
3.3.


“Collateral Patent, Trademark and Copyright Assignment” shall mean any patent,
trademark, or copyright assignment or acknowledgement executed by and between
Borrower and Lender, as such may be modified, amended or supplemented from time
to time.


“Concentration Account” shall have the meaning given such term in Section 2.5.


“Credit Parties” shall mean Borrower, any Guarantor and each Foreign Subsidiary,
collectively.


“Credit Party” shall mean Borrower, any Guarantor and any Foreign Subsidiary,
individually.
 

--------------------------------------------------------------------------------




“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of the United
States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally, as amended from time to time.


“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default.


“Disclosure Schedule” shall have the meaning given such term in Section 2.4.


“Distribution” shall mean any fee, payment, bonus or other remuneration of any
kind, and any repayment of or debt service on loans or other indebtedness.


“Eligible Inventory” shall mean the Borrower’s saleable Inventory consisting of
finished goods, which Inventory of finished goods is currently in existence at
Borrower’s places of business or at a third party warehouse for which Lender has
received a Landlord Waiver and Consent and/or Warehouse Waiver and Consent in
form satisfactory to it and is saleable in the ordinary course of Borrower’s
business and which Lender, in its Permitted Discretion, deems Eligible Inventory
unless one or more of the following applies which would eliminate such items or
items of Inventory consisting of finished goods from being considered as
Eligible Inventory:


(a) such Inventory is not subject to a valid perfected first priority security
interest in favor of the Lender;


(b) any consent, license, approval or authorization required to be obtained by
Borrower in connection with the granting of a security interest under the
Security Documents or in connection with the manufacture or sale of such
Inventory has not been or was not duly obtained, has been revoked or terminated
and is otherwise not in full force and effect;


(c) any covenant, representation or warranty contained in this Agreement or in
any other Loan Document with respect to such Inventory has been breached and
remains uncured;


(d) such Inventory is not owned by Borrower;


(e) such Inventory does not comply, or was not manufactured in compliance, in
all material respects, with all applicable requirements of all statutes, laws,
rules, regulations, ordinances, codes, policies, rules of common law, and the
like, now or hereafter in effect, of any Governmental Authority, including any
judicial or administrative interpretations thereof, and any judicial or
administrative orders, consents, decrees or judgments;


(f) such Inventory does not, or at the time of its purchase from the vendor did
not, constitute “inventory” under Article 9 of the UCC as then in effect in the
jurisdiction whose law governs perfection of the security interest;
 

--------------------------------------------------------------------------------




(g) the Person for whose account such Inventory is being or was produced has
commenced a voluntary case under any federal bankruptcy or state or federal
insolvency laws or has made an assignment for the benefit of creditors, or if a
decree or order for relief has been entered by a court having jurisdiction in
respect of such Person in an involuntary case under any federal bankruptcy or
state or federal insolvency laws, or if any other petition or application for
relief under any federal bankruptcy or state or federal insolvency laws has been
filed against such Person, or if such Person has failed, suspended business,
ceased to be solvent, called a meeting of its creditors, or has consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs;


(h) the transfer of Inventory to Borrower by vendor, supplier or other Person
did not constitute a valid sale and transfer to Borrower of all right, title and
interest of such Person in the inventory enforceable against all creditors of
and purchasers from such person;


(i) (A) Borrower is not the sole owner of all right, title and interest in and
to such Inventory, (B) Borrower does not have a valid ownership interest therein
free and clear of all Liens other than Liens granted under the Loan Documents,
or (C) any offsets, defenses or counterclaims have been asserted or threatened
in writing against such Inventory;


(j) such Inventory is not in good working order or is damaged;


(k) such Inventory is not located at a location which is owned by Borrower or is
not located in a third party warehouse or subject to a Landlord Waiver and
Consent;


(l) such Inventory consists only of packing materials, displays, supplies, parts
or other components or is returned, rejected, repossessed or discontinued
product or Inventory;


(m) such Inventory is subject to a bona fide dispute or is or has been
classified as counterfeit or fraudulent;


(n) such Inventory has been sold, assigned, or otherwise encumbered by Borrower
except pursuant to the Loan Documents;



 
(o) 
such Inventory is not associated with a documented purchase order;



(p) such Inventory consists of equipment that Borrower offers for rental or that
is being rented from the Borrower or equipment borrowed by Borrower or given to
Borrower to serve as demonstration equipment;


(q) such Inventory constitutes custom Inventory, private-label Inventory, raw
materials in process, work-in-process, obsolete or unmerchantable Inventory,
Inventory allocated to current warranty assignments, Inventory that consists of
spare parts or Inventory subject to a quality assurance hold;



 
(r) 
such Inventory is in transit;



(s) such Inventory is (i) not in Borrower’s possession and control or (ii)
outside the continental United States;
 

--------------------------------------------------------------------------------




(t) such Inventory otherwise is not satisfactory to the Lender, as determined in
the Permitted Discretion of the Lender;



 
(u) 
such Inventory is or has been utilized as demonstration models or consists of
“trunk” stock or inventory; or



(v) such Inventory is subject to recall or withdrawal under applicable FDA Laws
or otherwise; or


(w) such Inventory has been manufactured, produced or distributed under a
distribution, license or similar agreement that does not permit the Lender to
sell or otherwise dispose of such Inventory, including, but not being limited
to, Inventory distributed under an agreement with Medtronic, Inc.


“Eligible Receivables” shall mean each Account arising in the ordinary course of
Borrower’s business from the sale of goods or rendering of services which
Lender, in its Permitted Discretion, deems an Eligible Receivable unless:


(a) it is not subject to a valid perfected first priority security interest in
favor of Lender, subject to no other Lien;


(b) it is not evidenced by an invoice, statement or other documentary evidence
satisfactory to Lender; provided, that Lender in its sole discretion may from
time to time include as Accounts that are not evidenced by an invoice, statement
or other documentary evidence satisfactory to Lender as Eligible Receivables and
determine the advance rate, liquidity factors and reserves applicable to
Advances made on any such Accounts;


(c) it or any portion thereof (in which case only such portion shall not be an
Eligible Receivable) is payable by a beneficiary, recipient or subscriber
individually and not directly by an Account Debtor;


(d) it arises out of services rendered or a sale made to, or out of any other
transaction between Borrower or any of its Subsidiaries and, one or more
Affiliates of Borrower or any of its Subsidiaries;


(e) it remains unpaid for longer than 120 calendar days after the first to occur
of the claim date or invoice date;


(f) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, if more than 10% of the aggregate balance of all such Accounts
owing from such Account Debtor and/or its Affiliates remain unpaid for longer
than 120 calendar days after the first to occur of the claim date or invoice
date;


(g) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, 25% or more of all such Accounts are not deemed Eligible
Receivables for any reason hereunder (which percentage may, in Lender’s sole
discretion, be increased or decreased);
 

--------------------------------------------------------------------------------




(h) with respect to all Accounts owed by any particular Account Debtor and/or
its Affiliates, if such Accounts exceed 20% of the net collectible dollar value
of all Eligible Receivables at any one time (which percentage may, in Lender’s
sole discretion, be increased or decreased);


(i) any covenant, agreement, representation or warranty contained in any Loan
Document with respect to such Account has been breached and remains uncured;


(j) the Account Debtor for such Account has commenced a voluntary case under any
Debtor Relief Law or has made an assignment for the benefit of creditors, or a
decree or order for relief has been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any Debtor Relief
Law, or any other petition or application for relief under any Debtor Relief Law
has been filed against such Account Debtor, or such Account Debtor has failed,
suspended business, ceased to be solvent, called a meeting of its creditors, or
has consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs,
or Borrower, in the ordinary course of business, should have known of any of the
foregoing;


(k) it arises from the sale of property or services rendered to one or more
Account Debtors outside the continental United States or that have their
principal place of business or chief executive offices outside the continental
United States;


(l) it represents the sale of goods or rendering of services to an Account
Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment or any other repurchase or return basis or is evidenced by Chattel
Paper or an Instrument of any kind or has been reduced to judgment;


(m) the applicable Account Debtor for such Account is any Governmental
Authority, unless rights to payment of such Account have been assigned to Lender
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Section 3727, et seq. and 41 U.S.C. Section 15, et seq.), or otherwise only if
all applicable statutes or regulations respecting the assignment of Government
Accounts have been complied with;


(n) it is subject to any offset, credit (including any resource or other income
credit or offset) deduction, defense, discount, chargeback, freight claim,
allowance, adjustment, dispute or counterclaim, or is contingent in any respect
or for any reason;


(o) there is any agreement with an Account Debtor for any deduction from such
Account, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice related thereto, such that
only the discounted amount of such Account after giving effect to such discounts
and allowances shall be considered an Eligible Receivable;


(p) any return, rejection or repossession of goods or services related to it has
occurred;


(q) it is not payable to Borrower;
 

--------------------------------------------------------------------------------




(r) Borrower has agreed to accept or has accepted any non-cash payment for such
Account;


(s) with respect to any Account arising from the sale of goods, the goods have
not been shipped to the Account Debtor or its designee;


(t) with respect to any Account arising from the performance of services, the
services have not been actually performed or the services were undertaken in
violation of any law; or


(u) such Account fails to meet such other specifications and requirements which
may from time to time be established by Lender or is not otherwise satisfactory
to Lender, as determined in Lender’s sole discretion.


“Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning, health,
chemical use, safety and sanitation laws, statutes, ordinances and codes
relating to the protection of the environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances, in each case, as amended, and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.


“Event of Default” shall mean the occurrence of any event set forth in
Article VIII.


“Facility Cap” shall have the meaning given the term in the Preamble of this
Agreement.


“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.


“FDA Laws” shall mean all applicable statutes, laws, ordinances, rules and
regulations of the United States Food and Drug Administration and other
applicable Governmental Authorities with respect to the manufacture, sale,
packaging, labeling, importation, distribution and marketing of medical devices,
including, but not being limited to, requirements relating to clinical trial and
study, premarket notification or approval, product and establishment labeling,
registration and listing, product modification, postmarket performance
monitoring, adverse event and complaint reporting, and product recall and
withdrawal.
 

--------------------------------------------------------------------------------




“FDA Filings” shall have the meaning given the term in Section 5.21.


“Foreign Subsidiaries” shall mean RITA-Netherlands, RITA-France and any other
subsidiary of RMS that is not organized under the laws of any state of the
United States of America or the District of Columbia.


“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.


“Goods” shall mean all “goods” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such other Person), now owned or hereafter
acquired, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.


“Government Account” shall be defined to mean all Accounts arising out of or
with respect to any Government Contract.


“Government Contract” shall be defined to mean all contracts with the United
States Government or with any agency thereof, and all amendments thereto.


“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.


“Guarantor” shall mean, collectively and each individually, all guarantors, if
any, of the Obligations or any part thereof.


“Guaranty” shall mean, collectively and each individually, all guarantees
executed by Guarantor.


“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or subject to any applicable Environmental Law.


“Healthcare Laws” shall mean all applicable statutes, laws, ordinances, rules
and regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers and healthcare
services (including without limitation (i) Section 1128B(b) of the Social
Security Act, as amended, (ii) 42 U.S.C. Section 1320a-7(b) (Criminal Penalties
Involving Medicare or State Health Care Programs), commonly referred to as the
“Federal Anti-Kickback Statute,” and (iii) the Social Security Act, as amended,
Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals),
commonly referred to as “Stark Statute”).
 

--------------------------------------------------------------------------------


 
“HIPAA” shall mean the applicable requirements of the Standards for Privacy of
Individually Identifiable Health Information which were promulgated pursuant to
the Health Insurance Portability and Accountability Act of 1996.


“HMP” shall have the meaning given such term in the Preamble hereof.


“Inactive Subsidiaries” shall mean Horizon Acquisition Corp., a Georgia
corporation, Strato/Infusaid, Inc., a Massachusetts corporation, and HMP
Distribution, Inc., a New York corporation.


“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any
capitalized lease which, in accordance with GAAP would constitute Indebtedness,
(b) all indebtedness secured by any mortgage, pledge, security, Lien or
conditional sale or other title retention agreement to which any property or
asset owned or held by such Person is subject, whether or not the indebtedness
secured thereby shall have been assumed, (c) all indebtedness of others which
such Person has directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), discounted or sold
with recourse or agreed (contingently or otherwise) to purchase or repurchase or
otherwise acquire, or in respect of which such Person has agreed to supply or
advance funds (whether by way of loan, stock, equity or other ownership interest
purchase, capital contribution or otherwise) or otherwise to become directly or
indirectly liable.


“Indemnified Person” shall have the meaning given such term in Section 12.4.


“Initial Advance” shall have the meaning given such term in Section 4.2.


“Insured Event” shall have the meaning given such term in Section 12.4.


“Insurer” shall mean a Person that insures another Person against any costs
incurred in the receipt by such other Person of services, or that has an
agreement with Borrower to compensate it for providing services to such Person.


“Inventory” shall mean all “inventory” (as defined in the UCC) of Borrower (or,
if referring to another Person, of such other Person), now owned or hereafter
acquired, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.


“Inventory Turn” shall mean, for any Test Period, the product obtained when
multiplying (i) the total “Cost of Sales” reflected in the Borrower’s income
statement during such Test Period, (ii) by four, and then dividing that amount
by the Average Inventory for such Test Period.
 

--------------------------------------------------------------------------------




“Landlord Waiver and Consent” shall mean a waiver/consent in form and substance
satisfactory to Lender from the owner/lessor of any premises not owned by any
Credit Party at which any of the Collateral is now or hereafter located for the
purpose of providing Lender access to such Collateral, in each case as such may
be modified, amended or supplemented from time to time.


“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.


“Loan” or “Loans” shall mean, individually and collectively, all Advances under
the Revolving Facility.


“Loan Documents” shall mean, collectively and each individually, the Agreement,
the Notes, the Security Documents, the Stock Pledge Agreements, the Lockbox
Agreements, the Uniform Commercial Code Financing Statements, the Subordination
Agreements, the Landlord Waiver and Consents, the Borrowing Certificates and all
other agreements, documents, instruments and certificates heretofore or
hereafter executed or delivered to Lender in connection with any of the
foregoing or the Loans, as the same may be amended, modified or supplemented
from time to time.


“Lockbox Accounts” shall have the meaning given such term in Section 2.5.


“Lockbox Agreement” shall have the meaning given such term in Section 2.5.


“Lockbox Bank” shall have the meaning given such term in Section 2.5.


“Lockbox Non-Compliance Fee” shall mean the fee payable to the Lender under the
terms and conditions set forth in Section 2.5.


“Master Subordination Agreement” shall mean that certain agreement entered into
between Borrower, Lender as Senior Lender and Atlas Master Fund, Ltd., as
Subordinated Lender, dated as of the Closing Date, as such may be modified,
amended or supplemented from time to time.


“Material Adverse Effect” or “Material Adverse Change” shall mean any event,
condition or circumstance or set of events, conditions or circumstances or any
change(s) which (i) has, had or would reasonably be likely to have any material
adverse effect upon or change in the validity or enforceability of any Loan
Document, (ii) has been or would reasonably be likely to be material and adverse
to the value of any of the Collateral, to the priority of the Lender’s security
interest in the Collateral, or to the business, operations, properties, assets,
liabilities or condition of any Credit Party, either individually or taken as a
whole, or (iii) has materially impaired or would reasonably be likely to
materially impair the ability of any Credit Party to pay any portion of the
Obligations or to otherwise perform the Obligations or to consummate the
transactions under the Loan Documents executed by such Person.
 

--------------------------------------------------------------------------------


 
“Minimum Termination Fee” shall mean (for the time period indicated) the amount
equal to (i) Three Percent (3%) of the Facility Cap, if the effective date of
such termination is after the Closing Date but before the first (1st)
anniversary of the Closing Date; (ii) Two Percent (2%) of the Facility Cap, if
the effective date of such termination is on or after the first
(1st) anniversary of the Closing Date but before the second (2nd) anniversary of
the Closing Date and (iii) one (1%) of the Facility Cap, if the effective date
of such termination is on or after the second (2nd) anniversary of the Closing
Date.


“Non-Compliance Fee” shall mean a daily fee payable by Borrower equal to the
greater of (i) $500, or (ii) five one-hundredths of one percent (0.05%) of the
outstanding principal balance of the Obligations as of any date of
determination.


“Note” or “Notes” shall mean any promissory note or notes issued pursuant to
Section 2.12.


“Obligations” shall mean all present and future obligations, Indebtedness and
liabilities of the Credit Parties to Lender at any time and from time to time of
every kind, nature and description, direct or indirect, secured or unsecured,
joint and several, absolute or contingent, due or to become due, matured or
unmatured, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, including but not limited to under any of the Loan
Documents or otherwise and, including, without limitation, all applicable fees,
charges and expenses and/or all amounts paid or advanced by Lender on behalf of
or for the benefit of any Credit Party for any reason at any time, including in
each case obligations of performance as well as obligations of payment and
interest that accrue after the commencement of any proceeding under any Debtor
Relief Law by or against any such Person.


“Offer” shall have the meaning given such term in Section 6.13.


“Option Period” shall have the meaning given such term in Section 6.13.


“Payment Office” shall mean initially the address set forth beneath Lender’s
name on the signature page of the Agreement, and thereafter, such other office
of Lender, if any, which it may designate by notice to Borrower Agent to be the
Payment Office.


“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.


“Permitted Discretion” shall mean a determination or judgment made by Lender in
good faith in the exercise of reasonable (from the perspective of a secured
lender) business judgment.


“Permitted Indebtedness” shall have the meaning given such term in Section 7.2.


“Permitted Liens” shall have the meaning given such term in Section 7.3.
 
“Permitted Subordinated Debt” shall mean indebtedness incurred by Borrower from
Atlas Master Fund, Ltd. and subject to the Master Subordination Agreement and
such other indebtedness approved by Lender in writing and which is subordinated
to Borrower’s indebtedness owed to Lender pursuant to a Subordination Agreement.
 

--------------------------------------------------------------------------------




“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.


“Prime Rate” shall mean a fluctuating interest rate per annum equal at all times
to the rate of interest announced publicly from time to time by Citibank, N.A.
as its base rate; provided, that such rate is not necessarily the best rate
offered to its customers, and, should Lender be unable to determine such rate,
such other indication of the prevailing prime rate of interest as may reasonably
be chosen by Lender; provided, that each change in the fluctuating interest rate
shall take effect simultaneously with the corresponding change in the Prime
Rate.


“Receipt” shall have the meaning given such term in Section 12.5.


“Released Parties” shall have the meaning given such term in Section 12.11.


“Releasing Parties” shall have the meaning given such term in Section 12.11.


“Revolver Termination” shall have the meaning given such term in Section
11.1(b).


“Revolving Facility Maturity Date” shall have the meaning given such term in
Section 2.2.


“RITA France” shall have the meaning given such term in the Preamble hereof.


“RITA Netherlands” shall have the meaning given such term in the Preamble
hereof.


“RMS” shall have the meaning given such term in the Preamble hereof.


“SEC” shall mean the United States Securities and Exchange Commission.


“Security Documents” shall mean the Notes, this Agreement, the Stock Pledge
Agreements, Collateral Patent, Trademark, and Copyright Assignment, the Lockbox
Agreements, Uniform Commercial Code Financing Statements and all other documents
or instruments necessary to create or perfect the Liens in the Collateral, as
such may be modified, amended or supplemented from time to time.


“Solvency Certificate” shall have the meaning given such term in Section 4.1(d).


“Stock Pledge Agreement” shall mean, collectively and each individually, each
Stock Pledge Agreement by and between any Credit Party and Lender executed in
connection herewith, in each case as such may be modified, amended or
supplemented from time to time.
 

--------------------------------------------------------------------------------




“Subordination Agreement” shall mean, collectively and each individually, the
Master Subordination Agreement, and any other subordination agreements to which
Lender and other service providers or creditors of any Borrower are a party.


“Subsidiary” shall mean, (i) as to Borrower, any Person in which more than 50%
of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by Borrower or one or more of its Subsidiaries, and (ii)
as to any other Person, any Person in which more than 50% of all equity,
membership, partnership or other ownership interests is owned directly or
indirectly by such Person or by one or more of such Person’s Subsidiaries.


“Term” shall mean the period commencing on the date set forth on the first page
hereof and ending on the date that is the earlier of (i) three (3) years after
the Closing Date or (ii) thirty (30) days before the maturity date of the
Indebtedness which is the subject of the Master Subordination Agreement.


“Termination Date” shall have the meaning given such term in Section 11.1.


“Transaction” shall have the meaning given such term in Section 6.13.


“Transferee” shall have the meaning given such term in Section 12.2.


“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Maryland from time to time.


“Unused Line Fee” shall have the meaning given such term in Section 3.2.


“Warehouse Waiver and Consent” shall mean a waiver/consent in form and substance
satisfactory to Lender from any warehouseman, fulfillment house or other person
owning a facility not owned by Borrower at which any Inventory is now or
hereafter located for the purpose of providing Lender access to such Inventory,
in each case as may be modified, amended or supplemented from time to time.
 

--------------------------------------------------------------------------------

